Exhibit 10.3

LIMITED LIABILITY

COMPANY AGREEMENT

of

SENTIO LEAH BAY TRS PORTFOLIO, LLC,

a Delaware limited liability company,

by and between

SENTIO LEAH BAY TRS, LLC,

a Delaware limited liability company,

as a member

and

ERWIN FAMILY PROPERTIES I, L.L.C.,

a Washington limited liability company,

as a member

Dated as of August 31, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page  

ARTICLE I. FORMATION AND OTHER ORGANIZATION MATTERS

     1       Section 1.1    Formation; Changes      1       Section 1.2    Name
     2       Section 1.3    Term      2       Section 1.4    Business      2   
   Section 1.5    Names and Addresses of Members      2       Section 1.6   
Registered Office and Principal Place of Business      2       Section 1.7   
Certain Definitions      3   

ARTICLE II. CERTAIN TAX AND ACCOUNTING MATTERS

     3   

ARTICLE III. CONTRIBUTIONS BY MEMBERS; FINANCING

     3       Section 3.1    Capital Contributions      3       Section 3.2   
Additional Capital Contributions      3       Section 3.3    Recoupment for
Contributions      4       Section 3.4    Execution and Compliance with Senior
Loan Documents      4   

ARTICLE IV. DISTRIBUTIONS TO MEMBERS

     5       Section 4.1    Distributions of Available Cash from Operations     
5       Section 4.2    Distributions of Net Capital Transaction Proceeds      6
      Section 4.3    Distributions shall be Aggregated with those of Owner
Portfolio      6       Section 4.4    Shortfall in Preferred Return      7      
Section 4.5    Allocation of Purchase Price      7       Section 4.6   
Withholding Taxes with Respect to Members      7       Section 4.7    Violation
of Law      8       Section 4.8    Termination of JEA Manager under JEA
Management Agreement      8   

ARTICLE V. MANAGEMENT OF THE COMPANY

     8       Section 5.1    Authority of Managing Member      8      
Section 5.2    Management Agreements      9       Section 5.3    Limited
Reimbursement of Expenses      9   

ARTICLE VI. STATUS OF MEMBERS; INDEMNIFICATION

     10       Section 6.1    Role of Non-Managing Members      10      
Section 6.2    Liability of Members      10       Section 6.3    Bankruptcy of
Member      10       Section 6.4    Relationship of Members      10      
Section 6.5    Other Activities; Affiliates; Non-Compete      11      
Section 6.6    Indemnification      12       Section 6.7    Right of First Offer
     14   

ARTICLE VII. TRANSFER OF MEMBERSHIP INTERESTS

     15       Section 7.1    General      15       Section 7.2    Permitted
Transferees      15   



--------------------------------------------------------------------------------

  Section 7.3      Right of First Refusal      15     

Section 7.4

     Effect of Assignment      16     

Section 7.5

     Substitute Member      17     

Section 7.6

     Further Requirements      17     

Section 7.7

     Transfer Taxes      17     

Section 7.8

     Managing Member’s Call Right      17     

Section 7.9

     Corporate Change of Control of Non-Managing Member      18   

ARTICLE VIII. CERTAIN REMEDIES

     18     

Section 8.1

     No Partition      18     

Section 8.2

     Litigation Without Termination      18     

Section 8.3

     Attorneys’ Fees      19     

Section 8.4

     Cumulative Remedies      19     

Section 8.5

     No Waiver      19   

ARTICLE IX. DISSOLUTION OF COMPANY

     19     

Section 9.1

     Events Giving Rise to Dissolution      19     

Section 9.2

     Procedure      20   

ARTICLE X. MISCELLANEOUS

     21     

Section 10.1

     Notices      21     

Section 10.2

     Entire Agreement      22     

Section 10.3

     Amendments      23     

Section 10.4

     Governing Law      23     

Section 10.5

     Successors and Assigns      23     

Section 10.6

     Interpretation      23     

Section 10.7

     Severability      23     

Section 10.8

     Legal Counsel      24     

Section 10.9

     Advice from Independent Counsel/Voluntary Agreement      24     

Section 10.10

     Counterparts      24     

Section 10.11

     Benefits of Agreement; No Third-Party Rights      24     

Section 10.12

     WAIVER OF JURY TRIAL      25     

Section 10.13

     Special Purpose Provisions      25     

Section 10.14

     Patriot Act Representation      26     

Section 10.15

     OFAC Compliance and Source of Funds      26   

ARTICLE XI. BOOKS AND RECORDS

     27     

Section 11.1

     Books and Records; Periodic Reporting      27     

Section 11.2

     Right to Inspection; Delivery of Information      28     

Section 11.3

     Notices of Default or Litigation      28   

ARTICLE XII. RIGHTS AND OBLIGATIONS OF MANAGING MEMBER

     29     

Section 12.1

     Rights and Obligations of Managing Member      29   



--------------------------------------------------------------------------------

LIMITED LIABILITY COMPANY AGREEMENT OF

SENTIO LEAH BAY TRS PORTFOLIO, LLC

THIS LIMITED LIABILITY COMPANY AGREEMENT (the “Agreement”) of SENTIO LEAH BAY
TRS PORTFOLIO, LLC, a Delaware limited liability company (the “Company”), dated
as of August 31, 2012 (the “Effective Date”) by and among SENTIO LEAH BAY TRS,
LLC, a Delaware limited liability company (“Managing Member”), as the Managing
Member, and ERWIN FAMILY PROPERTIES I, L.L.C.,, a Washington limited liability
company (“Non-Managing Member”), as the Non-Managing Member.

WITNESSED:

WHEREAS, Managing Member and Non-Managing Member formed the Company as a limited
liability company under the provisions of the Delaware Limited Liability Company
Act, as amended from time to time (the “Delaware Act”);

WHEREAS, Owner Portfolio has entered into that certain Purchase and Sale
Agreement dated as of May 7, 2012 (the “Purchase Agreement”), pursuant to which,
among other things, Owner Portfolio has the right to acquire Amber Glen of
Urbana, IL – a 38 unit memory care facility located at 1704 East Amber Lane,
Urbana, Illinois, (the “Urbana Property”); Mill Creek of Springfield, IL – a 38
unit memory care facility located at 3319 Ginger Creek Drive, Springfield,
Illinois (the “Springfield Property”); Sugar Creek of Normal, IL – a 38 unit
memory care facility located at 505 East Vernon Avenue, Normal, Illinois, (the
“Normal Property”); and Hudson Creek of Bryan, TX – a 38 unit memory care
facility located at 3850 Coppercrest Drive, Bryan, Texas, (the “Bryan
Property”).

WHEREAS, the Company will own one hundred percent (100%) of the membership
interests in Amber Glen TRS, LLC, Mill Creek TRS, LLC, Sugar Creek TRS, LLC and
Hudson Creek TRS, LLC, each a Delaware limited liability company and the tenant
under the respective lease of the Urbana Property, Springfield Property, Normal
Property and Bryan Property, respectively, as the context may require;

WHEREAS, Managing Member and Non-Managing Member desire to enter into this
Agreement to set forth their respective rights and obligations with respect to
the Company.

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I.

FORMATION AND OTHER ORGANIZATION MATTERS

Section 1.1 Formation; Changes. The Company was formed under the Delaware Act on
June 21, 2012 (the “Formation Date”) by the execution, delivery and filing with
the Secretary of the State of Delaware, of the Certificate of Formation of the
Company.

 

1



--------------------------------------------------------------------------------

Section 1.2 Name.

The business of the Company shall be conducted under the name “SENTIO LEAH BAY
TRS PORTFOLIO, LLC.”

Section 1.3 Term.

The term (“Term”) of the Company shall be from the Formation Date terminated as
hereinafter provided. The existence of the Company as a separate legal entity
shall continue until cancellation of the Company as provided in the Delaware
Act.

Section 1.4 Business.

The business of the Company is solely to (a) own, hold, finance, pledge and
manage the sole equity interest in each of the Operating Companies and (b) take
any and all actions and make any and all decisions (i) in its capacity as the
sole member of each of the Operating Companies which leases the Property,
including, without limitation, in connection with the leasing and operation of
the Property and the ownership of incidental personal property (including
intangible personal property) necessary for the operation of the Property; and
(ii) in connection with the ownership, financing, refinancing, selling,
assigning, transferring and prosecuting or defending any and all legal
proceedings relating to the interests of the Company in each of the Operating
Companies; and do any and all other acts or things that may be necessary or
incidental to carry on the business of the Company as described in clauses
(a) and (b) above. The Company is not authorized to, and shall not, engage in
any business other than as described in this Section 1.4.

Section 1.5 Names and Addresses of Members.

The names and addresses of the Members are as follows:

SENTIO LEAH BAY TRS, LLC

Attn: Scott Larche

189 S. Orange Ave., Suite 1700

Orlando, Florida 32801

Telephone No.: 407.999.7679

Telecopy No.: 407.999.5210

ERWIN FAMILY PROPERTIES I, L.L.C.

12115 NE 99th Street

Suite 1800

Vancouver, Washington

Telephone No.: 800.254.9442

Telecopy No.: 360.254.1770

Section 1.6 Registered Office and Principal Place of Business.

The registered office of the Company in the State of Delaware shall be 2711
Centerville Road, Suite 400, Wilmington, Delaware and its registered agent for
service of process on the Company

 

2



--------------------------------------------------------------------------------

at such office shall be Corporation Service Company. The principal place of
business of the Company shall be 189 S. Orange Ave., Suite 1700, Orlando,
Florida, 32801, or such other location hereafter determined by the Managing
Member.

Section 1.7 Certain Definitions.

Certain capitalized words and phrases used in this Agreement and not otherwise
defined in the body hereof are defined in Exhibit A and shall have the meanings
set forth therein.

ARTICLE II.

CERTAIN TAX AND ACCOUNTING MATTERS

The Members intend that the Company shall be taxed as a partnership for federal
and state income tax purposes and shall not take any action that may result in
the Company being taxed as other than a partnership for such purposes. Each and
all of the provisions of Exhibit B annexed hereto and made a part hereof are
incorporated herein and shall constitute part of this Agreement. Exhibit B
provides for, among other matters, the maintenance of Capital Accounts, the
allocation of profits and losses, and the maintenance of books and records.

ARTICLE III.

CONTRIBUTIONS BY MEMBERS; FINANCING

Section 3.1 Capital Contributions.

(a) Non-Managing Member has contributed $200.00 to the Company.

(b) Managing Member has contributed $800.00 to the Company.

Section 3.2 Additional Capital Contributions.

(a) The Managing Member may from time to time request that the Members make
additional Capital Contributions by providing written notice to the Members of
the aggregate amount of such Capital Contribution and the date upon which such
amount shall be due. Each Member shall contribute its pro-rata share of such
Capital Contribution based on its respective Membership Percentage.

(b) If Managing Member or Non-Managing Member (in such instance, a
“Non-Contributing Member”) does not contribute all of an additional Capital
Contribution that is requested under Section 3.2(a) within the time period
described in Section 3.2(a), then the contributing Member (the “Contributing
Member”) may, but shall not be obligated to, fund the amount the
Non-Contributing Member does not contribute. In the event the Non-Contributing
Member funds no portion of its share of additional capital with respect to a
request under Section 3.2(a), the entire amount funded with respect to such
request by the Contributing Member shall be treated as a loan to the Company. In
the event the Non-Contributing Member funds only a portion of its share of
additional capital with respect to a request under Section 3.2(a), such portion
so funded shall be treated as a Capital Contribution and a portion of the amount
funded by the Contributing Member with respect to such request shall be treated
as a Capital Contribution such that Capital Contributions with respect to such
request shall be in proportion

 

3



--------------------------------------------------------------------------------

to Membership Percentages. The balance of the amount funded by the Contributing
Member with respect to such request shall be treated as a loan to the Company.
For example, assume the Managing Member makes a $100,000 capital call pursuant
to Section 3.2(a), and that Membership Percentages are 80% (Managing Member):
20% (Non-Managing Member). Assume further that the Managing Member contributes
its $80,000 share of the capital call, the Non-Managing Member contributes only
$10,000 of its $20,000 share of the capital call, and the Managing Member funds
the shortfall of $10,000. The Non-Managing Member (i.e., the Non-Contributing
Member) will be treated as making a Capital Contribution of $10,000, and the
Managing Member (i.e., the Contributing Member) will be treated as making a
Capital Contribution of $40,000 thereby resulting in Capital Contributions with
respect to such capital call being made in proportion to Membership Percentages.
The balance of the amount funded by the Contributing Member (i.e., $50,000) will
be treated as a loan to the Company. Any amount funded and classified as a loan
under this Section shall be referred to as a “Member Loan”. A Member Loan shall
not be deemed to be a Capital Contribution for purposes of this Agreement. Each
Member Loan shall bear interest at a rate equal to the lower of twelve percent
(12%) per annum, compounded monthly, or the maximum rate of interest permitted
by applicable law. If a Member makes a Member Loan pursuant to this
Section 3.2(b), then such Member shall receive payments with respect to such
Member Loan as described in Sections 4.1 and 4.2 before any distributions are
made with respect to Capital Contributions made by the Members pursuant to
Sections 3.1 and 3.2(a). The remedies provided in this Section 3.2(b) for the
failure of a Member to fund its share of a requested Capital Contribution shall
be the sole remedies available with respect thereto. Nothing in this Section 3.2
shall be deemed to obligate any Member to cause any of its Affiliates to incur
any Recourse Liabilities.

Section 3.3 Recoupment for Contributions.

Except as expressly provided herein, (a) no Member shall receive any recoupment
or payment on account of or with respect to the Capital Contributions made by it
pursuant to this Agreement, (b) no Member shall be entitled to interest on or
with respect to any Capital Contributions, (c) no Member shall be entitled to
withdraw any part of such Member’s Capital Contributions, and (d) no Member
shall be entitled to receive any distributions from the Company except as
otherwise set forth herein.

Section 3.4 Execution and Compliance with Senior Loan Documents.

The Members hereby approve and ratify (i) the Senior Loans, as assumed by the
Landlords from the Senior Lender pursuant to the Senior Loan Documents, as
modified by those certain Assumption and Release Agreements and Subordination,
Assignment and Security Agreements to be dated as of the closing of the
transactions contemplated by the Purchase Agreement (as it may now or hereafter
be amended from time to time, the “Senior Loan Terms”) and (ii) execution and
delivery of all documents and instruments necessary and appropriate to modify
the Senior Loan Documents substantially in accordance with the provisions
thereof. No Member shall be required to make additional Capital Contributions or
loans to the Company so that the Company, the Landlords and the Operating
Companies can comply with those terms and conditions.

 

4



--------------------------------------------------------------------------------

ARTICLE IV.

DISTRIBUTIONS TO MEMBERS

Section 4.1 Distributions of Available Cash from Operations.

Subject to the provisions of the Senior Loan Documents (or any other loan
documents entered into in accordance with the provisions of Section 5.1(b)(ii)),
the Annual Budget, the Company shall make distributions of Available Cash from
Operations quarterly; provided, notwithstanding any provision to the contrary
contained in this Agreement, the Company shall not be required to make a
distribution to the Members if such distribution would violate Section 18-607 of
the Delaware Act or any other applicable law. Except as provided in Section 4.2,
the Company, in any given quarter, may not make any distributions which would
cause the amount of working capital to be less than the Threshold Working
Capital Amount. If such distribution shall inadvertently be made, the Members
agree to immediately return such excess amount distributed to the Company (and
such returned excess amount shall not be treated as a Capital Contribution).
Distributions of Available Cash From Operations shall be made in the following
order of priority:

(a) First, to the Members who have made Member Loans in accordance with
Section 3.2(b) on a pro rata basis in accordance with the amounts of their
respective unpaid Member Loans until each of them has received cumulative
payments pursuant to this Section 4.1(a) equal to all interest due in respect of
such Member Loans.

(b) Second, to the Members who have made Member Loans pursuant to Section 3.2(b)
on a pro rata basis in accordance with the amounts of their respective Member
Loans until each of them has received cumulative payments pursuant to this
Section 4.1(b) equal to the outstanding principal amounts of its respective
Member Loans.

(c) Third, to the Managing Member, until the Managing Member has achieved a ten
percent (10%) cumulative, non-compounding annual return upon and in respect to
the amount of the Unreturned Capital Contribution (as hereinafter defined) of
the Managing Member (the “Managing Member Preferred Return”).

(d) Fourth, to the Non-Managing Member, until the Non-Managing Member has
achieved a ten percent (10%) cumulative, non-compounding annual return upon and
in respect to the amount of the Unreturned Capital Contribution of the
Non-Managing Member (the “Non-Managing Member Preferred Return”).

(e) Fifth, until the Managing Member and Non-Managing Members have each achieved
a twelve percent (12%) cumulative, non-compounding annual return upon and in
respect to the amount of their respective Unreturned Capital Contribution, to
the Members on a pro rata basis in accordance with their respective Membership
Percentages.

(f) Thereafter, (i) thirty-five percent (35%) to Non-Managing Member, and
(ii) sixty-five (65%) to Managing Member.

 

5



--------------------------------------------------------------------------------

Section 4.2 Distributions of Net Capital Transaction Proceeds.

Distributions of Net Capital Transaction Proceeds shall be made promptly
following the Company’s receipt thereof. All such distributions shall be made in
the following order of priority:

(a) First, to the Members who have made Member Loans in accordance with
Section 3.2(b) on a pro rata basis in accordance with the amounts of their
respective unpaid Member Loans until each of them has received cumulative
distributions pursuant to Section 4.1(a) and this Section 4.2(a) equal to all
interest due in respect of such Member Loans.

(b) Second, to the Members who have made Member Loans pursuant to Section 3.2(b)
on a pro rata basis in accordance with the amounts of their respective Member
Loans until each of them has received cumulative distributions pursuant to
Section 4.2(b) and this Section 4.2(b) equal to the outstanding principal
amounts of its respective Member Loans.

(c) Third, to the Managing Member, until the Managing Member has received and
achieved the Managing Member Preferred Return.

(d) Fourth, to the Non-Managing Member, until the Non-Managing Member has
received and achieved the Non-Managing Member Preferred Return.

(e) Fifth, to the Managing Member, until the Managing Member has been repaid its
entire Unreturned Capital Contribution.

(f) Sixth, to the Non-Managing Member, until the Non-Managing Member has been
repaid its entire Unreturned Capital Contribution, to the Non-Managing Member.

(g) Seventh, until the Managing Member and Non-Managing Members have each
achieved a twelve percent (12%) cumulative, non-compounding annual return upon
and in respect to the amount of their respective Unreturned Capital
Contribution, to the Members on a pro rata basis in accordance with their
respective Membership Percentages.

(h) Thereafter, (i) thirty-five percent (35%) to Non-Managing Member, and
(ii) sixty-five percent (65%) to Managing Member.

Section 4.3 Distributions shall be Aggregated with those of Owner Portfolio

In determining and calculating the cumulative, non-compounding annual returns at
any given point of time in connection with Section 4.1 and Section 4.2 herein,
the Distributions of Available Cash from Operations and Distributions of Net
Capital Transaction Proceeds (as each such term is defined in the Owner
Portfolio Agreement) at such given point of time, to (1) Managing Member under
the provisions of this Agreement shall be aggregated with such distributions to
Sentio Leah Bay, LLC under the provisions of the Owner Portfolio Agreement and
(ii) to Non-Managing Member under the provisions of this Agreement shall be
aggregated with such distributions to Erwin Family Properties I, L.L.C. under
the provisions of the Owner Portfolio Agreement. For purposes hereof,
distributions hereunder shall be made in accordance with the order of priority
contained in Section 4.1 and Section 4.2 hereof, as applicable, as if

 

6



--------------------------------------------------------------------------------

such distributions were distributions of additional Available Cash from
Operations and Net Capital Transaction Proceeds, as applicable, for the same
measurement period pursuant to the Owner Portfolio Agreement after all
distributions of actual Available Cash from Operations and Net Capital
Transaction Proceeds have been made pursuant to the Owner Portfolio Agreement
for such measurement period.

Section 4.4 Shortfall in Preferred Return.

For purposes of Sections 4.1 and 4.2 of this Agreement, and Section 1.3 of
Exhibit B hereto, if the Company shall fail to achieve the Managing Member
Preferred Return and/or the Non-Managing Member Preferred Return in any given
year, such shortfall must be made up in future years if and to the extent that
the Company then has sufficient Available Cash From Operations or Net Income, as
the case may be. However, if, in any given year, the Company achieves a return
in excess of the Managing Member Preferred Return and/or the Non-Managing Member
Preferred Return, such excess shall not be taken into account for purposes of
determining whether or not the Company achieved the Managing Member Preferred
Return and the Non-Managing Member Preferred Return in any subsequent year.

Section 4.5 Allocation of Purchase Price.

For purposes of Section 4.2 of this Agreement, and Section 1.3 of Exhibit B
hereto, in the case of a sale of all of the Membership Interests of the Company
or substantially all of its assets, and the sale of all of the membership
interest of Owner Portfolio or substantially all of its assets, the parties
agree the portion of the purchase price allocable to the Company or its assets
shall be nominal and that Owner Portfolio can take whatever actions may be
necessary to support that position, including the termination of the Leases.

Section 4.6 Withholding Taxes with Respect to Members.

The Company shall comply with any withholding requirements under federal, state
and local law that the Managing Member determines is required, and shall remit
any amounts withheld to, and file required forms with, the applicable
jurisdictions. All amounts withheld from Company revenues or distributions by or
for the Company pursuant to the Code or any provision of any federal, state or
local law, and any taxes, fees or assessments levied upon the Company, shall be
treated for purposes of this Article 4 as having been distributed (as an
advance) to those Members who received a credit for tax or other benefit with
respect to the withheld amounts, or whose identity or status caused the
withholding obligations, taxes, fees or assessments to be incurred. If the
amount withheld exceeded the affected Member’s actual share of cash available
for distribution, such Member shall reimburse the Company for such excess
withholding or other amounts paid (as described above). Each Member agrees to
furnish the Company with such representations, forms, or other information as
the Managing Member shall reasonably request to assist it in determining the
extent of, and in fulfilling, the Company’s withholding obligations, if any. As
soon as practicable after becoming aware that any withholding requirement may
apply to a Member, the Managing Member shall advise such Member of such
requirement and the anticipated effect thereof. Such Member shall pay or
reimburse to the Company all identifiable costs or expenses of the Company
caused by or resulting from withholding taxes (including expenses incurred to
reduce withholding taxes) with respect to such Member.

 

7



--------------------------------------------------------------------------------

Section 4.7 Violation of Law.

Notwithstanding any other provision contained in this Agreement, the Company
shall not make a distribution to a Member in respect of its interest in the
Company if such distribution would violate the Delaware Act or other applicable
law.

Section 4.8 Termination of JEA Manager under JEA Management Agreement.

If any JEA Management Agreement shall terminate by reason of the exercise by any
Operating Company, as the case may be, of its right to terminate for default by
the applicable JEA Manager pursuant to Sections III(A) or III(C) of the
Management Agreement attached hereto as Exhibit C, or any substantially similar
provisions in any subsequent JEA Management Agreement, then the distributions to
Non-Managing Member hereunder in Section 4.1(e) and Section 4.2 (h) shall be
automatically redetermined and adjusted to reduce the proportion of such
distributions to Non-Managing Member in Sections 4.1(e) and Section 4.2(h) from
thirty-five percent (35%) to twenty percent (20%) and increase the proportion of
such distributions to Managing Member in Sections 4.1(e) and Section 4.2(h) from
sixty-five percent (65%) to eighty percent (80%).

ARTICLE V.

MANAGEMENT OF THE COMPANY

Section 5.1 Authority of Managing Member.

(a) The Managing Member shall have the sole and exclusive authority to manage
and implement the policies, operations and affairs of the Company and to make
all decisions regarding the major policy decisions and over-all direction of the
Company and the Operating Company and their respective businesses, including,
without limitation causing the Operating Company to take any action in
furtherance thereof; provided, however, that the Managing Member shall not have
the authority to make any Major Decisions with respect to the Company or the
Operating Company without the prior written consent of Non-Managing Member.
(b) Each of the following matters (each a “Major Decision” and collectively, the
“Major Decisions”) shall require the prior written approval of the Managing
Member and Non-Managing Member:

(i) the sale, refinance or other disposition of all or any material portion of
the Company Property or the Property other than the sale or disposition of
personal property being replaced in the ordinary course of business;

(ii) causing or permitting the Company or Operating Company to prepay (in whole
or in part), refinance, amend, modify or extend any loan obligation of the
Company or any Operating Company or to cause or permit any loan obligation of
the Company or any Operating Company to be guaranteed in whole or in part other
than pursuant to the Non-Recourse Carveout Guarantees;

(iii) entering into, terminating or causing or permitting the termination of a
Management Agreement, except if the same is a JEA Management Agreement, (to
avoid all doubt, the Members acknowledge and agree that, if applicable, subject
to its terms or as otherwise provided herein, Managing Member may terminate or
cause or permit an JEA Management Agreement to be terminated

 

8



--------------------------------------------------------------------------------

pursuant to Sections III(A) or III(C) without the consent of the Non-Managing
Member and the engagement of the initial replacement manager in such event is
not a Major Decision, all pursuant to the provisions of Section 5.2 hereof); and

(iv) any merger or consolidation of the Company or material change in use of any
of the Properties.

(b) Each of the Managing Member and Non-Managing Member may propose to adopt,
modify or revoke a Major Decision at any time. Whenever a Member proposes to
adopt, modify or revoke a Major Decision, it shall deliver a written notice (a
“Major Decision Notice”) to the other Member (i) describing the proposal in
sufficient detail and (ii) containing sufficient information to permit the other
Member to make an informed decision on the proposal and shall subsequently
provide to the other Member such additional information as the other Member may
reasonably request.

Section 5.2 Management Agreements.

The Operating Companies shall enter into management agreements with property
managers with respect to each Property (each, a “Management Agreement”). The
Members do not object to and hereby authorize to the extent applicable, Jerry
Erwin Associates, Inc., a Washington corporation d/b/a JEA Senior Living (“JEA
Manager”) being engaged as property manager of the Properties pursuant to
Management Agreements substantially in the from attached hereto and incorporated
by reference as Exhibit C. JEA Manager may serve as the property manager for the
Properties; subject to the applicable termination provisions of the Management
Agreement, as long as the Non-Managing Member is Controlled by the JEA
Principals, JEA Manager or an entity Controlled by the JEA Principals. Each of
the Management Agreements attached hereto as Exhibit C and any other Management
Agreement with JEA Manager is referred to as a “JEA Management Agreement”). In
the event that JEA Manager, or any other Affiliate of JEA Manager or the JEA
Principals is removed or otherwise ceases to serve as the property manager for
the Properties the Managing Member shall choose the replacement property manager
in its sole discretion.

Section 5.3 Limited Reimbursement of Expenses.

The Company shall, or shall cause the Operating Company to reimburse the Members
and their respective agents or representatives for all direct, actual,
reasonable, verifiable, out-of-pocket incidental costs and expenses incurred by
them with Third Parties which are incurred by the Members in connection with the
acquisition and financing of the Property and the preparation and negotiation of
this Agreement and the documents required hereunder, which shall not exceed the
amounts set forth in the Owner Portfolio Agreement, or (b) are directly
attributable to the business of the Company and/or the Operating Company and are
incurred for and on behalf of the Company and/or the Operating Company, in
accordance with an Approved Budget. It is expressly understood that the Company
shall not be responsible for, or reimburse any of, the salaries or other
compensation of such Member’s employees, or any general or administrative
overhead of any Member, including, but not limited to, rent. Without waiving the
effect of the foregoing provisions, the Members hereby authorize and direct the
Company to cause the following to be paid or reimbursed, as costs and expenses
of the Company: (i) the fees and costs of the law firms of Foley & Lardner LLP,
and DLA Piper and the accounting firm of Deloitte

 

9



--------------------------------------------------------------------------------

and Touche LLP, which represented the interest of Managing Member in connection
with this transaction; (ii) the fees and costs of the law firms of Cherry
Petersen Landry Albert LLP and Bryan Cave, which represented the interests of
the Non-Managing Member in connection with this transaction.

ARTICLE VI.

STATUS OF MEMBERS; INDEMNIFICATION

Section 6.1 Role of Non-Managing Members.

Except as expressly provided herein, the Non-Managing Member shall not
participate in the management or control of the Company’s business, nor shall it
transact any business for the Company, but such Member’s consent shall be
required whenever this Agreement provides for the consent or approval of all
Members or such Member.

Section 6.2 Liability of Members.

Except as otherwise expressly required by law, each Member shall have no
personal liability whatsoever, whether to the Company, to the other Members or
to the creditors of the Company, for the debts of the Company or any of its
losses. The foregoing shall not, however, limit the personal liability of a
Member for its obligations to the Company or any Indemnitee under this Agreement
or to the Company or any other Person under any other agreement to which such
Member may be a party. In no event shall any partner, member, manager, officer,
director, stockholder, shareholder or owner of either Member or any affiliate
thereof be liable for the obligations of the Members hereunder.

Section 6.3 Bankruptcy of Member.

Notwithstanding any other provision of this Agreement, the Bankruptcy of any
Member shall not cause such Member to cease to be a member of the Company and
upon the occurrence of such an event, the Company shall continue without
dissolution. In the event of the Bankruptcy of Managing Member, Non-Managing
Member shall have the right, but not the obligation, to be Managing Member upon
written notice of such election. If Non-Managing Member does not so elect to
become Managing Member within ninety (90) days after the Bankruptcy of Managing
Member, or if Non-Managing Member does elect to become Managing Member and in
the event of a Bankruptcy of Non-Managing Member, then the Company may only act
with the joint consent of Managing Member and Non-Managing Member.

Section 6.4 Relationship of Members.

Each Member agrees that, to the fullest extent permitted by Section 18-1101 and
other provisions of the Delaware Act and except to the extent expressly stated
in this Agreement or in any other agreement to which a Member is a party:

(a) Except as expressly provided in this Agreement, no Member shall have any
authority to bind or act for, or assume any obligation or responsibility on
behalf of, any other Member, the Company or to act as the agent, representative
or attorney-in-fact for any other Member.

 

10



--------------------------------------------------------------------------------

(b) Except as expressly provided herein, any consent, approval, determination or
other action by a Member shall be given or taken in the sole and absolute
discretion of that Member in its own best interests and without regard to the
best interests of another Member, the Company or the financial, tax or other
effect on another Member or the Company. Each Member acknowledges and agrees
that (i) to the extent a Member is acting or proposing to act on behalf of the
Company, such Member shall be acting in the capacity as a fiduciary of the
Company and the other Members (subject to the provisions of Section 6.5) and
(ii) to the extent a Member is determining whether to initiate or approve a
Major Decision, such Member is entitled to act in a manner deemed by such Member
to be in its own best interest.

Section 6.5 Other Activities; Affiliates; Non-Compete.

(a) The Company and the Non-Managing Member expressly acknowledge and agree that
Managing Member and Affiliates of Managing Member and other Persons related to
Managing Member and Affiliates of Managing Member (collectively the “Managing
Member Related Persons”) have direct and/or indirect interests in investing in,
owning, operating, transferring, managing, leasing and otherwise using, real
property and interests therein for profit, and engaging in any and all
activities related or incidental thereto and/or that such Managing Member
Related Persons will make other investments consistent with such interests.
Except to the extent expressly provided herein or in other agreements among one
or more of the parties hereto: (i) neither the Company nor the Non-Managing
Member shall have any right by virtue of this Agreement or the Company
relationship created hereby in or to any other ventures or activities in which
any Managing Member Related Person is involved or to the income or proceeds
derived therefrom; (ii) the pursuit of other ventures and activities by any
Managing Member Related Person, even if competitive with the business of the
Company, is hereby consented to by the Company and the Non-Managing Member and
shall not be deemed wrongful or improper under this Agreement; and (iii) no
Managing Member Related Person shall be obligated to present any particular
investment opportunity to the Company or to the Non-Managing Member, even if
such opportunity is of a character which, if presented to the Company, could be
taken by the Company.

(b) Non-Managing Member recognizes and acknowledges that by virtue of accepting
membership hereunder, Non-Managing Member will acquire valuable training and
knowledge, and learn proprietary trade secrets and confidential information of
the Company. In consideration of the foregoing and this Agreement, Non-Managing
Member hereby agrees that during the period in which either (i) Non-Managing
Member is a Member of the Company and for one (1) year thereafter; or (ii) JEA
Manager is managing the Property and for one (1) year thereafter (the
“Non-Compete Period”), Non-Managing Member will not, other than within the scope
of Non-Managing Member’s membership with the Company, directly or indirectly
(whether as employee, manager, owner, member, consultant, independent
contractor, partner (limited or general) or otherwise) own, manage, control,
participate in, consult with, render services for or in any manner engage in a
business which involves the ownership or operation of any facility with licensed
Alzheimer’s or Memory Care units within five (5) miles of the Property; nor
shall Non-Managing Member knowingly request, induce, solicit or attempt to
influence any Company client or Company referral source to curtail any business
they are currently or have been transacting with the Company during the
Non-Compete Period. Furthermore, during the Non-Compete Period, Non-Managing
Member shall not, without the

 

11



--------------------------------------------------------------------------------

Managing Member’s prior written consent, directly or indirectly, knowingly
solicit or encourage or attempt to influence any Company employee, agent or
independent contractor to leave the employment of or agent/independent
contractor relationship with the Company. Non-Managing Member hereby agrees that
the restraint imposed under this Section 6.5 is reasonable and not unduly harsh
or oppressive.

Section 6.6 Indemnification.

(a) The Company shall indemnify and hold each Member and its Affiliates, and
each of the direct and indirect members, partners, principals, officers,
directors, managers and employees of each of the Members and each of their
Affiliates (each, an “Indemnitee”), harmless from and against any Losses
(including without limitation Losses arising from Recourse Liabilities) suffered
or sustained by it by reason of the Recourse Liabilities or by reason of any
acts, omissions or alleged acts or omissions by such Indemnitee on behalf of the
Company within the scope of authority conferred on it by this Agreement,
including, any judgment, award, settlement, reasonable attorneys’ fees and other
costs and expenses incurred in connection with the defense of any actual or
threatened action, proceeding or claim; provided that no Person shall be
entitled to indemnification hereunder to the extent that the Losses incurred by
such Person arose out of or were the result of such Person’s fraud, gross
negligence or willful misconduct, the failure of such Person to comply with the
provisions of this Agreement (other than the failure to make any additional
Capital Contribution pursuant to Section 3.2), or such Person’s obligations to
indemnify any other Person pursuant to the provisions of the Purchase Agreement.

(b) No Indemnitee shall be liable, responsible or accountable in damages or
otherwise to the Company or any Member for any action taken or failure to act on
behalf of the Company unless such action or omission constituted fraud, gross
negligence or willful misconduct or the failure of such Indemnitee to comply
with the provisions of this Agreement (other than the failure to make any
additional Capital Contribution pursuant to Section 3.2). Each Member shall
indemnify, protect, defend and hold the Company, each other Member and each such
other Member’s related Indemnitees harmless from and against any and all Losses
suffered or sustained by it by reason of any act or omission constituting fraud,
gross negligence or willful misconduct by such Member or any related Indemnitee
of such Member or failure of such Member to comply with the provisions of this
Agreement (other than the failure to make any additional Capital Contribution
pursuant to Section 3.2); provided, however, that no Person shall be entitled to
indemnification hereunder to the extent that the Losses incurred by such Person
arose out of or were the result of such Person’s fraud, gross negligence or
willful misconduct or the failure of such Person to comply with the provisions
of this Agreement (other than the failure to make any additional Capital
Contribution pursuant to Section 3.2).

(c) If a claim or assertion of liability is made or asserted by a third party
against an Indemnitee that, if prevailed upon by any such third party, would
result in such Indemnitee being entitled to indemnification pursuant to this
Section 6.56, such Indemnitee will forthwith give to the applicable indemnitor
written notice of the claims or assertion of liability and request the
indemnitor to defend the same. Failure to so notify the indemnitor will not
relieve the indemnitor of any liability that the indemnitor might have to such
Indemnitee except to the extent that such failure actually prejudices the
indemnitor’s legal position. The indemnitor

 

12



--------------------------------------------------------------------------------

will have the obligation to defend the Indemnitee against such claim or
assertion (if such Indemnitee is entitled to indemnification pursuant to this
Section 6.6) and the indemnitor will give written notice to the Indemnitee of
acceptance of the defense of such claim and the name of the counsel (who shall
be reasonably acceptable to the Indemnitee) selected by the indemnitor to defend
such claim. The Indemnitee will be entitled to participate with the indemnitor
at the expense of the indemnitor in such defense and also will be entitled at
its option (and at the expense of the Company) to employ separate counsel for
such defense; provided, however, that if and to the proportionate extent the
Indemnitee is found (by a final judgment of a court of competent jurisdiction)
not to be entitled to indemnification hereunder, the Indemnitee shall reimburse
the indemnitor for such expense). The indemnitor and the Indemnitee will
cooperate with each other in the defense of any such action and the relevant
records of each will be made available to the other with respect to such
defense.

(d) No Indemnitee will be entitled to indemnification under this Section 6.6 if
it has entered into any settlement or compromise of any claim giving rise to any
indemnifiable loss without the written consent of the indemnitor. If a bona fide
settlement offer is made with respect to a claim and the indemnitor desires to
accept and agree to such offer, the indemnitor will give written notice to the
Indemnitee to that effect (the “Settlement Notice”). If the settlement offer
includes a full release of the Indemnitee and the Indemnitee fails to consent to
the settlement offer within ten calendar days after receipt of the Settlement
Notice, then the Indemnitee will be deemed to have rejected such settlement
offer and will be responsible for continuing the defense of such claim and, in
such event, the maximum liability of the indemnitor as to such claim will not
exceed the amount of such settlement offer plus any and all reasonable costs and
expenses paid or incurred by the Indemnitee up to the date of the Settlement
Notice and which are otherwise the responsibility of the indemnitor pursuant to
this Section. If the settlement offer does not include a full release of the
Indemnitee and the Indemnitee fails to consent to the settlement offer, the
indemnitor shall continue to remain liable to the Indemnitee to the full extent
set forth in this Section 6.6.

(e) Any indemnification permitted under subsection (a) shall be made only out of
the assets of the Company, and no Member shall be obligated to contribute to the
capital of, or loan funds to, the Company to enable the Company to provide such
indemnification.

(f) The indemnification provided by this Section 6.6 shall be in addition to any
other rights to which each Indemnitee may be entitled as a matter of law or
otherwise, as to action in the Indemnitee’s capacity as a Managing Member,
Member, as a director, officer, employee, constituent partner, shareholder or
other Affiliate of a Member and shall continue as to an Indemnitee who has
ceased to serve in such capacity and shall inure to the benefit of the heirs,
successors, assigns, administrators and personal representatives of the
Indemnitee.

(g) To the extent provided in the Annual Budget, the Company may purchase and
maintain insurance on behalf of any one or more Indemnitees. If insurance is
obtained for any Indemnitee, it shall be obtained on the same basis for all
other Indemnitees who have comparable risks.

 

13



--------------------------------------------------------------------------------

(h) In no event may an Indemnitee subject an Affiliate or other related
Indemnitee of a Member to personal liability by reason of the indemnification
provisions of this Agreement.

(i) The provisions of this Section 6.6 are for the benefit of the Indemnitees
and the heirs, successors, assigns, administrators and personal representatives
of the Indemnitees and shall not be deemed to create any rights for the benefit
of any other Persons. The indemnification obligations under this Section 6.6
shall survive the sale of the Membership Interests by any Member, the sale of
the Property by the Company or the dissolution of the Company.

(j) Notwithstanding anything to the contrary contained herein, all
indemnification obligations of the Company are fully subordinated to any
obligations relative to the Senior Loans or respecting the Properties and such
indemnification obligations shall in no event constitute a claim against the
Company if cash flow in excess of amounts necessary to pay obligations under the
Senior Loans are insufficient to pay such indemnification obligations.

Section 6.7 Right of First Offer

For so long as the Non-Managing Member is a Member of the Company, Managing
Member shall have a right of first offer (“ROFO”) to invest or otherwise
participate in all joint ventured investments of Non-Managing Member with any
Real Estate Investment Trust (REIT) which also involve the ownership or
operation of assisted living or memory care facilities (an “Investment
Opportunity”). Non-Managing Member shall deliver written notice to Managing
Member of any Investment Opportunity, which details the terms and conditions of
the Investment Opportunity. Managing Member shall have fifteen (15) Business
Days from receipt of such notice to notify the Non-Managing Member of Managing
Member’s intent to exercise the ROFO with respect to the Investment Opportunity.
Failure to respond to the Non-Managing Member within the fifteen (15) Business
Day period referenced in the immediately preceding sentence shall terminate
Managing Member’s ROFO with respect to that Investment Opportunity, at which
point the Non-Managing Member shall be entitled to offer the Investment
Opportunity to any and all third parties on terms and conditions substantially
similar to those presented to the Managing Member.

Notwithstanding Managing Members failure to exercise the ROFO with respect to an
Investment Opportunity, in no event shall the Non-Managing Member be entitled to
pursue an Investment Opportunity which otherwise violates the non-compete
provisions of Section 6.5 of this Agreement.

Notwithstanding the foregoing, Managing Member acknowledges that Non-Managing
Member’s obligations under this Section 6.7 shall be subject to its obligations
to SHACT Group, LLC, a California limited liability company (“Senior ROFO
Party”) existing prior to May 7, 2012 and, with respect thereto and any
Investment Opportunities (but only such Investment Opportunities) which must
first be presented to Senior ROFO Party, Managing Members’ rights under this
Section 6.7 shall only apply to such Investment Opportunities that Senior ROFO
Party elects not to participate in. The preceding sentence in no way effects
Managing Member’s rights otherwise provided in this Section 6.7 with respect to
any Investment Opportunities that are not the subject of Non-Managing Member’s
obligations to Senior ROFO Party. The provisions of this Section 6.7 shall not
apply following a Change of Control of Managing Member.

 

14



--------------------------------------------------------------------------------

ARTICLE VII.

TRANSFER OF MEMBERSHIP INTERESTS

Section 7.1 General.

No Member may Transfer or permit the Transfer of all or any portion of its
Membership Interest or any direct interest in such Member without the prior
written consent of the other Member, which consent may be withheld at the sole
and absolute discretion of such other Member, unless the Transfer is to either a
Permitted Managing Member Transferee or a Permitted Non-Managing Member
Transferee and unless and until all requirements and conditions stated in this
Article, which shall be read and construed as a whole, have been satisfied in
full or have been waived by the non-transferring Member. Any Transfer in
violation of this Article shall be invalid, ineffective and not enforceable for
any purpose. No authorization, consent or waiver applicable to one Transfer
shall apply or be deemed to apply to any other Transfer or requested Transfer.

Section 7.2 Permitted Transferees.

(a) A “Permitted Managing Member Transferee” means any Person Controlling,
Controlled by or under common Control with Managing Member.

(b) A “Permitted Non-Managing Member Transferee” means any Person Controlling,
Controlled by or under common Control with Non-Managing Member.

Section 7.3 Right of First Refusal.

(a) Third Party Offer. Any Member (“Selling Member”) who has received a Bona
Fide Offer from a Third Party prospective purchaser (“Qualified Purchaser”), to
purchase all (but not less than all) of the Selling Member’s Membership
Interest, before selling any of its Membership Interest, shall first offer the
sale thereof to the other Member (the “Remaining Member”) upon the same terms
and conditions stated in such Bona Fide Offer (“Right of First Refusal”). To
avoid all doubt, any sale of less than all of the Membership Interest of a
Member is subject to the prior written consent of the other Member (which may be
withheld at the sole and absolute discretion of such other Member), except to
the extent any exception contained in Section 7.2 applies, that is, the Transfer
is to either a Permitted Managing Member Transferee or a Permitted Non-Managing
Member Transferee. Notwithstanding the foregoing or anything else in this
Agreement to the contrary no Member may Transfer or permit the Transfer of all
or any portion of its Membership Interest or any direct or indirect interest in
such Member while any such Transfer previously initiated by another Member is
continuing and have not yet been completed or terminated in accordance with the
applicable provisions of this Agreement.

(b) Remaining Member’s Right to Purchase. The Remaining Member shall have the
right to purchase all, but not part, of the Membership Interest of the Selling
Member. If the Remaining Member does not exercise its right by written notice
forwarded no later than thirty (30) days after receipt of such offer, then: a)
the Selling Member may sell all (but not less than all) or its Membership
Interest to the Qualified Purchaser under the same terms and

 

15



--------------------------------------------------------------------------------

conditions as are set forth in the original Bona Fide Offer and b) the Qualified
Purchaser’s Unreturned Capital Contribution shall be the same as the Unreturned
Capital Contribution of the Selling Member immediately before the sale. The sale
to the Qualified Purchaser must be consummated within thirty (30) days from the
last date on which the Remaining Member had the right to accept the offer to
purchase, subject to reasonable extensions (not to exceed ninety (90) days) to
(i) obtain an agreement with the holder(s) of any mortgage encumbering the
Property and/or any mezzanine loan encumbering the Membership Interest to permit
the Qualified Purchaser (and its designees, if applicable) to assume such
loan(s), and release the Selling Member (and its designees, if applicable) from
all liability with respect to such loan(s) arising from and after the closing
with the Qualified Purchaser, and (ii) if applicable, transfer the licenses
issued with respect to the facilities operated pursuant to the Leases. Evidence
that the sale has been so consummated shall be supplied in writing by the
Selling Member and the Qualified Purchaser to the Company and the Remaining
Member. If the sale has not been consummated within said thirty (30) day period,
as it may be extended, the rights of the Remaining Members to purchase shall
again attach to the Membership Interest of the Selling Member and no sale may be
made to any purchaser without again complying with the provisions of this
Section 7.3 and the remainder of Article 7.

(c) Closing. The purchase referred to in Section 7.3 shall be closed (the “ROFR
Closing”) within forty-five (45) days following acceptance by the Remaining
Member (the “ROFR Closing Date”), subject to reasonable extensions (not to
exceed ninety (90) days) to (i) obtain an agreement with the holder(s) of any
mortgage encumbering the Property and/or any mezzanine loan encumbering the
Membership Interest to if applicable, to permit the Remaining Member (and its
designees, if applicable) to assume such loan(s), release the Selling Member
(and its designees, if applicable) from all liability with respect to such
loan(s) arising from and after the ROFR Closing Date, and (iii) if applicable,
transfer the licenses issued with respect to the facilities operated pursuant to
the Leases. The ROFR Closing shall be held at the offices of Foley & Lardner
LLP, 111 North Orange Avenue, Suite 1800, Orlando, Florida 32801, at 10:00 a.m.
on the ROFR Closing Date, or at such other time or place as parties may agree.
At the ROFR Closing: (i) the Selling Member shall deliver (A) an assignment of
Membership Interest representing the Membership Interest sold by the Selling
Member, subject to no pledge, lien or other encumbrance and (B) any and all
other documents that may be reasonably required by the purchaser thereof, and
(ii) the Remaining Member shall pay the agreed upon consideration.

Section 7.4 Effect of Assignment.

(a) In the event of any sale, assignment or transfer permitted hereunder, the
Company shall not be dissolved or wound up, but shall continue. No such sale,
assignment or transfer shall relieve the assignor from any of its obligations
under this Agreement accruing prior to such sale, assignment or transfer.
Notwithstanding the foregoing, as a condition to any sale, transfer or
assignment by a Member, the transferee or assignee must execute this Agreement
(as amended) and agree to be bound by all of its terms and provisions.

(b) Upon the Transfer of its entire Membership Interest in the Company and the
admission of such Member’s transferee(s) as a substitute Member pursuant to this
Article, a Member shall be deemed to have withdrawn from the Company.

 

16



--------------------------------------------------------------------------------

(c) If a Member Transfers less than all of its Membership Interest in the
Company or if all or part of the direct or indirect ownership or other interests
in a Member are Transferred such Member shall continue to have the sole and
exclusive right to approve Major Decisions and to take other actions required or
permitted under this Agreement, to the extent such Member had such right prior
to the Transfer.

Section 7.5 Substitute Member.

The transferee of a Membership Interest shall be automatically admitted to the
Company as a substitute Member, upon its compliance with this Article. Unless a
transferee of a Membership Interest is admitted as a substitute Member under
this Section 7.5, it shall have none of the powers of a Member hereunder and
shall have only such rights of an assignee under the Delaware Act as are
consistent with the other terms and provisions of this Agreement.

Section 7.6 Further Requirements.

In addition to the other requirements of this Article, and unless waived or
modified in whole or in part by Non-Managing Member (if the transfer is by
Managing Member or one of its transferees) or Managing Member (if the transfer
is by Non-Managing Member or one of its transferees), no transfer of all or any
portion of a Membership Interest may be made unless the following conditions are
met:

(a) The delivery to the Company of a fully executed copy of all transfer
documents relating to the transfer, including (but without limitation) this
Agreement, an instrument of transfer and the agreement in writing of the
transferee to (i) be bound by the terms of this Agreement and (ii) pay all costs
and expenses of the Company incident to the transfer.

(b) The representation of the transferring Member and the transferee, and the
delivery of an opinion of counsel reasonably acceptable to the non-transferring
Members, that (i) the transfer will not cause the Company to be treated as an
association taxable as a corporation for Federal income tax purposes, (ii) the
transfer will not cause the Company to be treated as a “publicly traded Company”
within the meaning of Section 7704 of the Code and (iii) the transfer will not
violate the Securities Act of 1933, as amended, or any other applicable Federal
or state securities laws, rules or regulations.

Section 7.7 Transfer Taxes.

The transferor of any Membership Interest shall be responsible for the payment
of any transfer taxes payable in connection therewith unless the transferee
shall otherwise agree.

Section 7.8 Managing Member’s Call Right.

At any time after the third anniversary of the Effective Date of this Agreement,
the Managing Member shall have the right and option, but not the obligation, to
purchase the Membership Interest from the Non-Managing Member for a sum equal to
such amount as would be distributed to the Non-Managing Member pursuant to
Section 4.2 if the Property were sold for the Option Price. The “Option Price”
shall mean a mutually agreed upon price for the Property, or such other price as
may be determined in the manner set forth by this Section 7.8. Managing

 

17



--------------------------------------------------------------------------------

Member shall exercise the call option by written notice to the Non-Managing
Member (the “Call Option”). Thereafter, the Members shall act in a commercially
reasonable, good faith manner to complete the repurchase of the Membership
Interest within thirty (30) days after receipt of the Call Option by the
Non-Managing Member. If, at the end of such thirty (30) days following the date
of delivery of the Call Option, all parties are in agreement as to the fair
market value of the Property, then the Non-Managing Member shall transfer its
Membership Interest to the Managing Member in exchange for the payment in
immediately available funds at closing provided in this Section 7.8, utilizing
such agreed upon valuation, less actual transaction costs in accordance with the
provisions of Section 4.2. If the Members have failed to agree upon the fair
market value of the Property, each Member shall have a further ten (10) Business
Days in which to hire an appraiser of their choice. If either the Managing
Member or the Non-Managing Member fails to appoint their respective appraiser
within the ten (10) Business Day period referenced in the immediately preceding
sentence, the determination of the appraiser appointed by the other Member (if
so appointed within such period) shall be conclusive and binding on the Members.
If the appraisers appointed by the Managing Member and the Non-Managing Member
are unable to agree upon the fair market value of the Property being valued
within thirty (30) days after the appointment of the second of such appraisers,
the two appraisers shall appoint a third appraiser. In such case, the average of
the determinations of the three appraisers shall be conclusive and binding on
the Members, unless the determination of one independent appraiser is disparate
from the middle determination by more than twice the amount by which the third
determination is disparate from the middle determination, in which case the
determination of the most disparate appraiser shall be excluded, and the average
of the remaining two determinations shall be conclusive and binding on the
Members.

Section 7.9 Corporate Change of Control of Non-Managing Member

In the event of a Corporate Change of Control of Non-Managing Member which
occurs without the consent of the Managing Member, the Non-Managing Member shall
be deemed to have made an offer to sell of the Non-Managing Member’s Membership
Interest immediately prior to the effectuation of the Corporate Change of
Control. The purchase price for the Non-Managing Member’s Membership Interest
shall be determined in the manner set forth in Section 7.8 hereinabove.

ARTICLE VIII.

CERTAIN REMEDIES

Section 8.1 No Partition.

Each Member hereby irrevocably waives any and all rights that it may have to
maintain any action for partition of the Company Property.

Section 8.2 Litigation Without Termination.

Each Member shall be entitled to maintain, on its own behalf or on behalf of the
Company, any action or proceeding against any other Member or the Company
(including, without limitation, any action for damages, specific performance or
declaratory relief) for or by reason of the breach

 

18



--------------------------------------------------------------------------------

by such party of this Agreement or any other agreement entered into in
connection with this Agreement, notwithstanding the fact that any or all of the
parties to such proceeding may then be Members in the Company.

Section 8.3 Attorneys’ Fees.

In the event of any dispute hereunder, or in connection with the execution of
this Agreement, or otherwise relating to the relationship of the Members
contemplated hereby, the prevailing party in any legal proceeding brought to
resolve such dispute shall be entitled to recover from the non-prevailing party
in any such proceeding, all of such prevailing party’s reasonable attorneys’
fees and disbursements, at both trial and appellate levels and in any
administrative proceeding or bankruptcy proceeding. The provisions of this
Section 8.3 shall survive the sale of the Membership Interests by any Member,
the sale of the Property by the Company or the dissolution of the Company.

Section 8.4 Cumulative Remedies.

No remedy conferred upon the Company or any Member pursuant to this Agreement is
intended to be exclusive of any other remedy herein or by law provided or
permitted, but each shall be cumulative and shall be in addition to every other
remedy given hereunder or now or hereafter existing at law, in equity or by
statute (subject, however, to the limitations expressly herein set forth).

Section 8.5 No Waiver.

No waiver by a Member or the Company of any breach of this Agreement shall be
deemed to be a waiver of any other breach of any kind or nature, and no
acceptance of payment or performance by a Member or the Company after any such
breach shall be deemed to be a waiver of any breach of this Agreement, whether
or not such Member or the Company knows of such breach at the time it accepts
such payment or performance. Subject to any applicable statutes of limitation
and any provisions in this Agreement to the contrary, no failure or delay on the
part of a Member or the Company to exercise any right it may have under this
Agreement shall prevent the exercise thereof by such Member or the Company, and
no such failure or delay shall operate as a waiver of any breach of, or default
under, this Agreement.

ARTICLE IX.

DISSOLUTION OF COMPANY

Section 9.1 Events Giving Rise to Dissolution.

No act, thing, occurrence, event or circumstance shall cause or result in the
dissolution of the Company, except that the happening of any one of the
following events shall work an immediate dissolution of the Company:

(a) The sale of all or substantially all of the Company Property;

(b) Approval by a majority of the Members to dissolve the Company;

 

19



--------------------------------------------------------------------------------

(c) The termination of the legal existence of the last remaining Member of the
Company or the occurrence of any other event which terminates the continued
membership of the last remaining Member of the Company in the Company unless the
Company is continued without dissolution in a manner permitted by this Agreement
or the Delaware Act; or

(d) The entry of a decree of judicial dissolution under Section 18-802 of the
Delaware Act, provided, however, that to the fullest extent permitted by law,
the Members waive the right to seek and shall not seek or acquiesce in the entry
of a decree of judicial dissolution.

(e) Failure of the transaction described in the Purchase Agreement to close by
July 31, 2012, as such date may be extended by the parties thereto.

Upon the occurrence of any event that causes the last remaining Member of the
Company to cease to be a member of the Company, to the fullest extent permitted
by law, the personal representative of such Member is hereby authorized to, and
shall, within ninety (90) days after the occurrence of the event that terminated
the continued membership of such Member in the Company, agree in writing (i) to
continue the Company and (ii) to the admission of the personal representative or
its nominee or designee, as the case may be, as a substitute Member of the
Company, effective as of the occurrence of the event that terminated the
continued membership of the last remaining Member in the Company.

Without limitation on the other provisions hereof, neither the assignment of all
or any part of a Membership Interest permitted hereunder nor the admission of a
substitute member nor the bankruptcy, insolvency or dissolution of a Member
shall, in and of itself, work the dissolution of the Company. Except as
otherwise provided in this Agreement, each Member agrees that a Member may not
withdraw or resign from or, to the fullest extent permitted by law, cause a
voluntary dissolution of the Company.

Notwithstanding any other provision of this Agreement, the Bankruptcy of a
Member shall not cause the Member to cease to be a member of the Company and
upon the occurrence of such an event, the Company shall continue without
dissolution.

Notwithstanding any other provision of this Agreement, each of the Members
waives any right it might have to dissolve the Company upon the Bankruptcy of a
Member or the occurrence of an event that causes a Member to cease to be a
member of the Company.

Section 9.2 Procedure.

(a) Upon the dissolution of the Company, the Managing Member or, if Managing
Member or its Affiliate is not the Managing Member, then such Person as the
remaining Members or if there are no remaining Members, their personal
representatives or other successors, shall select to wind up the Company’s
affairs (the Managing Member or such other Person being referred to herein as
the “Liquidating Trustee”) shall wind up the affairs of the Company. The Members
shall continue to receive allocation of Net Income and Net Losses and
distributions of Available Cash from Operations during the period of liquidation
of the Company in the same manner and proportion as though the Company had not
dissolved. The Liquidating Trustee shall, exercising due and prudent business
judgment, determine the time, manner and terms of any sale or sales of Company
Property pursuant to such liquidation, having due regard to the activity and
condition of the relevant market and general financial and economic conditions.

 

20



--------------------------------------------------------------------------------

(b) Following the satisfaction of all debts and liabilities of the Company and
all expenses of liquidation (whether by payment or reasonable provision for
payment thereof), the proceeds of the liquidation and any other funds of the
Company shall be distributed in accordance with Section 4.2.

(c) Each Member shall look solely to the assets of the Company for all
distributions that such Member may be entitled to under this Agreement and shall
have no recourse therefor (in the event of any deficit in an Member’s Capital
Account or otherwise) against any other Member; provided that nothing herein
contained shall relieve any Member of such Member’s obligation to pay any
liability or indebtedness owing the Company by such Member and any
reimbursements required to be made to the Company (including, without
limitation, pursuant to Section 4.2) and the Company and the Members shall be
entitled at all times to enforce such obligations of such Member. No Member
shall have any right to demand or receive property other than cash upon
dissolution and termination of the Company.

(d) Notwithstanding any other provision of this Agreement to the contrary, upon
liquidation of a Membership Interest (whether or not in connection with a
liquidation of the Company), no Member shall have any liability to restore any
deficit in its Capital Account. In addition, no allocation to any Member of any
loss, whether attributable to depreciation or otherwise, shall create any asset
of or obligation to the Company, even if such allocation reduces a Member’s
Capital Account or creates or increases a deficit in such Member’s Capital
Account; it is also the intent of the Members that no Member shall be obligated
to pay any such amount to or for the account of the Company or any creditor of
the Company. The obligations of the Members to make contributions pursuant to
Article 3 are for the exclusive benefit of the Company and not of any creditor
of the Company; and no such creditor is intended as a third party beneficiary of
this Agreement nor shall any such creditor have any rights hereunder, including,
but without limitation, the right to enforce any Capital Contribution
obligations of the Members.

(e) Upon the completion of the liquidation of the Company and the distribution
of all Company assets and if the Certificate of Formation of the Company shall
have been cancelled in the manner required by the Delaware Act, the Company
shall terminate.

ARTICLE X.

MISCELLANEOUS

Section 10.1 Notices.

All notices, consents or waivers shall be in writing and shall be deemed to have
been duly given:

(a) when delivered personally; or

(b) seventy-two (72) hours after being mailed, registered or certified mail,
return receipt requested, postage prepaid, to the respective addresses set forth
below; or

 

21



--------------------------------------------------------------------------------

(c) one (1) Business Day after being delivered to a nationally-recognized
overnight courier service, prepaid, marked for next day delivery, addressed to
the addressee at its address set forth below; or

(d) on the Business Day of receipt if received during normal business hours and,
if received after the close of business, the first Business Day after receipt,
if delivered by facsimile transmission to the fax number (if any) of the
receiving party listed below, if receipt is confirmed in writing by the sending
facsimile machine.

(e) The addresses for notice are:

If to the Company, to its address set forth in Section 1.6 hereof:

 

  If to Managing        Member:      SENTIO LEAH BAY TRS, LLC        Attn: Scott
Larche        189 S. Orange Ave., Suite 1700        Orlando, Florida 32801  
     Telephone No.: 407.999.7679        Telecopy No.:    407.999.5210  
With a copy to:      Foley & Lardner LLP        111 North Orange Avenue       
Suite 1800        Orlando, Florida 32801        Attention:    Michael A. Okaty,
Esq.        Telephone:    407.244.3229        Facsimile:    407.648.1743  
If to Non-Managing        Member:      12115 NE 99th Street        Suite 1800   
       Vancouver, Washington        Telephone No.: 800.254.9442        Telecopy
No.:    360.254.1770   With copies to:      Cherry Petersen Landry Albert LLP  
     8350 N. Central Exwy., Suite 1500        Dallas, Texas 75206       
Attention: Terry Landry        Telephone No.: 214.265.9174        Telecopy No.:
   214.265.7008

Section 10.2 Entire Agreement.

This Agreement constitutes the entire agreement between the parties pertaining
to the subject matter hereof, except for the Owner Portfolio Agreement. This
Agreement supersedes any prior agreement or understandings between the parties
and/or their Affiliates with respect to the subject matter hereof and shall not
amend or modify or in any way affect any other agreement or understanding
between the parties hereto that are not related to the subject matter hereof.

 

22



--------------------------------------------------------------------------------

Section 10.3 Amendments.

This Agreement may be amended by written agreement of amendment executed by all
Members, but not otherwise.

Section 10.4 Governing Law.

This Agreement and the rights of the parties hereunder shall be governed by and
interpreted in accordance with the laws of the State of Delaware, without regard
to its conflict of law provisions.

Section 10.5 Successors and Assigns.

Except as limited by this Agreement, this Agreement shall be binding upon and
inure to the benefit of the parties and their legal representatives, successors
and permitted assigns.

Section 10.6 Interpretation.

The section headings and captions contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement. As used herein, the neuter gender shall include the masculine and
feminine genders, and vice versa, and the singular, the plural, and vice versa,
as the context demands. The word “including” and words of similar import when
used in this Agreement shall mean “including, without limitation,” unless the
context otherwise requires or unless otherwise specified. The word “or” shall
not be exclusive. References herein to this Agreement shall be deemed to refer
to this Agreement as of the date of such Agreement and as it may be amended
thereafter, unless otherwise specified. The parties hereto agree that this
Agreement is the product of negotiation between sophisticated parties, all of
whom were represented by counsel, and each of whom had an opportunity to
participate in and did participate in the drafting of each provision hereof. In
the event any court or other adjudicative body of competent jurisdiction is
called upon to interpret this Agreement, the language of this Agreement shall be
construed as a whole, according to its fair meaning and intent, and not strictly
for or against any party, regardless of which party drafted or was principally
responsible for drafting the Agreement or any specific term or condition hereof.
The Settlement Agreement has been circulated for editing to all parties. As
such, the Agreement shall be deemed to have been drafted by all parties jointly,
and no party shall be deemed to have drafted this Agreement, or any of its
individual terms or conditions. No party may offer in evidence or otherwise use,
for purposes of suggesting any interpretation of this Settlement Agreement, any
prior drafts of this Agreement.

Section 10.7 Severability.

If any provision of this Agreement, or the application of such provision to any
Person or circumstance, shall be held invalid, the remainder of this Agreement,
or the application of such provision to other Persons or circumstances, shall
not be affected thereby.

 

23



--------------------------------------------------------------------------------

Section 10.8 Legal Counsel.

Legal counsel for a Member or one of its Affiliates (“Counsel”) may represent
the Company in connection with legal work or issues arising in connection with
the Company and/or the Operating Company (each, a “Matter”). Each Member
recognizes and acknowledges that any such Counsel will be acting as legal
counsel for the Company and/or the Operating Company with respect to each Matter
and shall not be acting as the legal counsel of any individual Member. Each
Member further recognizes and accepts that its interest with respect to any
Matter may be adverse to the interests of the other Members and of the Company
and/or the Operating Company. Each Member nevertheless consents to the
representation of the Company and/or the Operating Company by such Counsel with
respect to each Matter and waives for the benefit of each other Member and of
such Counsel any potential or actual conflict of interest between or among such
Members and between any such Members and the Company and/or the Operating
Company. Each Member acknowledges that in the event of any future dispute or
litigation between or among the Members and/or between any of the Members and
the Company and/or the Operating Company, the Counsel may continue to represent
its Member client, notwithstanding any such dispute and its prior representation
of the Company and/or the Operating Company.

Section 10.9 Advice from Independent Counsel/Voluntary Agreement.

Notwithstanding the provisions of Section 10.8, the Members represent and
warrant that (a) each of them is represented by legal and tax counsel of its
choice, (b) each of them has consulted with such counsel regarding this
Agreement, (c) each of them is fully aware of the meaning and the tax and other
consequences of the provisions contained herein, (d) each of them has not relied
in any way on any representation or other statement made by any other Member or
its legal or tax counsel or by any other Person and (e) each of them has entered
into this Agreement voluntarily and without coercion or duress of any kind.

Section 10.10 Counterparts.

This Agreement may be executed in any number of counterparts, and/or by
facsimile and/or by electronic mail, each of which counterpart shall be deemed
to be an original and all such counterparts taken together shall be deemed to
constitute one and the same instrument. The signatories hereto confirm that any
facsimile or electronic copy of another signatory’s executed counterpart of this
Agreement (or its signature page) will be deemed to be an executed original.

Section 10.11 Benefits of Agreement; No Third-Party Rights.

None of the provisions of this Agreement shall be for the benefit of or
enforceable by any creditor of the Company or by any creditor of a Member, and
nothing in this Agreement shall be deemed to create any right in any Person not
a party hereto, and this Agreement shall not be construed in any respect to be a
contract in whole or in part for the benefit of any third Person, provided,
however, that the Indemnitees and their respective successors and assigns are
intended third-party beneficiaries of this applicable indemnification provisions
set forth in this Agreement.

 

24



--------------------------------------------------------------------------------

Section 10.12 WAIVER OF JURY TRIAL.

EACH MEMBER AND THE COMPANY HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY
ISSUE TRIABLE OF RIGHT BY JURY AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS
AGREEMENT. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY THE MEMBERS AND THE COMPANY, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO TRIAL BY JURY
WOULD OTHERWISE ACCRUE. THE MEMBERS AND THE COMPANY ARE EACH HEREBY AUTHORIZED
TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF
THIS WAIVER.

Section 10.13 Special Purpose Provisions.

(a) Notwithstanding anything to the contrary set forth herein, the Company and
the Members hereby agree that at all times:

(i) The Company shall not own any asset or property other than (A) the
membership interests in each of the Operating Companies and (B) incidental
personal property necessary for the ownership of such interests. The Company
shall not allow the Operating Company to lease any asset or property other than
(x) the Property, or own any asset or property other than (y) incidental
personal property (including intangible personal property) necessary for the
operation of the Property.

(ii) The Company shall not allow the Operating Companies to engage in any
business other than as stated in Section 2 of each of the Operating Companies
LLC Agreement. The Company will not engage in any business other than as stated
in Section 1.4.

(iii) The Company will maintain, and the Company shall cause the Operating
Company to maintain, an arms-length relationship with their Affiliates,
constituent parties and any other Persons furnishing services to them, and the
Company will not enter, nor shall the Company allow the Operating Company to
enter, into any contract or agreement or engage in any material transaction (as
transferor or transferee) with any Affiliate of each of the Operating Companies
or the Company or any constituent party of each of the Operating Companies or
the Company, except for fair value and upon terms and conditions that are
intrinsically fair, commercially reasonable and substantially similar to those
that would be available on an arms-length basis with third parties other than
any such party. The Company will not engage, nor shall the Company allow the
Operating Company to engage, in any transaction with any Affiliate of the
Company, the Operating Company, any constituent party of the Company, any
guarantors of the obligations of the Company or the Operating Company or any
Affiliate of any constituent party, owner or guarantor (individually, a “Related
Party” and collectively the “Related Parties”) involving any intent to hinder,
delay or defraud any Person.

 

25



--------------------------------------------------------------------------------

(iv) The Company will be, and the Company shall cause the Operating Company to
be, and at all times hold itself out to the public as, a legal entity separate
and distinct from any other entity (including any Affiliate or any constituent
party thereof) except that the Operating Company shall be treated as a
disregarded entity for federal, and to the extent applicable, state and local
income tax purposes only.

The Members acknowledge that this Section 10.13 may be modified to include
additional special purpose provisions if such provisions are required by a third
party lender with respect to a transaction involving the Company.

Section 10.14 Patriot Act Representation. Each Member hereby represents and
warrants that on the date hereof and throughout the term of this Agreement
(a) none of the funds or other assets or any Member, or any principal of any of
them, constitute property of, or are beneficially owned, directly or indirectly,
by any person, entity or government subject to trade restrictions under U.S.
Law, including, but not limited to, the International Emergency Economic Powers
Act, 50 U.S.C. Sections 1701 et seq., the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act) Act of 2001 (Public Law 107-56), the Trading with the Enemy Act, 50
U.S.C. App 1 et seq., and any Executive Orders or regulation promulgated under
any such legislation with the result that the investment in the Company is
prohibited by law or is in violation of law (any such person, entity or
government being referred to herein as an “Embargoes Person”), and (b) none of
the funds of any Member or any such principal, as applicable have been derived
from any unlawfully activity with the result that the investment in the Company
or in any principal, as applicable, whether directly or indirectly, is
prohibited by law or is in violation of law.

Section 10.15 OFAC Compliance and Source of Funds. Each Member represents and
warrants that such Member is not now nor shall it be at any time hereafter an
individual, corporation, partnership, joint venture, association, joint stock
company, trust, trustee, estate, limited liability company, unincorporated
organization, real estate investment trust, government or any agency or
political subdivision thereof, or any other form of entity with whom a United
States citizen, entity organized under the laws of the United States or its
territories or entity having its principal place of business within the United
States or any of its territories (collectively, a “U.S. Person”), is prohibited
from transacting business of the type contemplated by this Agreement, whether
such prohibition arises under United States law, regulation, executive orders
and lists published by the Office of Foreign Assets Control, U.S. Department of
the Treasury (“OFAC”) (including those executive orders and lists published by
OFAC with respect to Persons that have been designated by executive order or by
the sanction regulations of OFAC as Persons with whom U.S. Persons may not
transact business or must limit their interactions to types approved by OFAC
“Specially Designated Nationals and Blocked Persons”) or otherwise. Neither
Member nor any Person who owns an interest in Member (collectively, a “Purchaser
Party”) is now nor shall be at any time hereafter a Person with whom a U.S.
Person, including a “financial institution” as defined in 31 U.S.C. § 5312(a)(2)
(“Financial Institution”), is prohibited from transacting business of the type
contemplated by this Agreement, whether such prohibition arises under United
States law, regulation, executive orders and lists published by the OFAC
(including those executive orders and lists published by OFAC with respect to
Specially Designated Nationals and Blocked Persons) or otherwise.

 

26



--------------------------------------------------------------------------------

(b) Member’s Funds. Each Member represents and warrants that such Member has
taken, and shall continue to take hereafter, such measures as are required by
law to assure that the funds used to pay to the Company the Capital Contribution
are derived from: (i) transactions that do not violate United States law nor, to
the extent such funds originate outside the United States, do not violate the
laws of the jurisdiction in which they originated; and (ii) permissible sources
under United States law and to the extent such funds originate outside the
United States, under the laws of the jurisdiction in which they originated.

(c) Anti-Money Laundering Laws. Each Member represents and warrants that to the
best of such Member’s knowledge after making due inquiry, neither Member nor any
Purchaser Party, nor any Person providing funds to Member: (i) is under
investigation by any governmental authority for, or has been charged with, or
convicted of, money laundering, drug trafficking, terrorist related activities,
any crimes which in the United States would be predicate crimes to money
laundering, or any violation of any Anti Money Laundering Laws (as hereinafter
defined in this Section 10.15(c)); (ii) has been assessed civil or criminal
penalties under any Anti-Money Laundering Laws; or (iii) has had any of its
funds seized or forfeited in any action under any Anti Money Laundering Laws.
For purposes of this Subsection (i), the term “Anti-Money Laundering Laws” shall
mean laws, regulations and sanctions, state and federal, criminal and civil,
that: (w) limit the use of and/or seek the forfeiture of proceeds from illegal
transactions; (x) limit commercial transactions with designated countries or
individuals believed to be terrorists, narcotics dealers or otherwise engaged in
activities contrary to the interests of the United States; (y) require
identification and documentation of the parties with whom a Financial
Institution conducts business; or (z) are designed to disrupt the flow of funds
to terrorist organizations. Such laws, regulations and sanctions shall be deemed
to include the USA PATRIOT Act of 2001, Pub. L. No. 107-56 (the “Patriot Act”),
the Bank Secrecy Act, 31 U.S.C. §§ 5311 et seq., the Trading with the Enemy Act,
50 U.S.C. App. §§ 1 et seq., the International Emergency Economic Powers Act, 50
U.S.C. §§ 1701 et seq., and the sanction regulations promulgated pursuant
thereto by the OFAC, as well as laws relating to prevention and detection of
money laundering in 18 U.S.C. §§ 1956 and 1957.

Section 10.16 Plans & Specifications for Facilities. Managing Member
acknowledges that the plans and specifications for the building prototype of the
Facilities (the “Plans”) are protected by copyright owned by JEA Manager, and
that except as expressly provided in this Section 10.16, no rights to use the
Plans are being conferred to the Managing Member by this Agreement. Managing
Member (for itself and its affiliates) agrees that except in connection with the
(i) the Properties and (ii) any future property jointly developed and/or
acquired by the Members, it will not construct any improvements utilizing the
Plans unless agreed in writing by JEA Manager, which shall be subject to JEA
Manager’s sole and absolute discretion.

ARTICLE XI.

BOOKS AND RECORDS

Section 11.1 Books and Records; Periodic Reporting.

(a) The Managing Member shall maintain at the principal place of business of the
Company separate books of account for the Company that shall show a true and
accurate record of all costs and expenses incurred, all charges made, all
credits made and received, and all income derived in connection with the conduct
of the Company and the operation of its business in accordance with modified
accrual based income tax accounting consistently applied.

 

27



--------------------------------------------------------------------------------

(b) Except as provided in Section 4.2, the Company’s federal and state income
and other tax returns shall be prepared at the expense of the Company. All tax
returns shall be signed on behalf of the Company and filed by the Managing
Member and prepared in accordance with Section 2.1 of Exhibit B. At least ten
(10) days prior to the due date, as the same may be extended, of each such
Company tax return, the Managing Member shall transmit copies thereof to the
Members for their review. In addition, as soon as reasonably possible each year,
the Managing Member shall furnish each Member with such information as may be
needed to enable such Member to file its federal income tax return and any
required state income tax return. The cost of all such reporting shall be paid
by the Company as a Company expense.

Section 11.2 Right to Inspection; Delivery of Information.

The Members shall have the right at all reasonable times, during their
respective periods of membership in the Company, upon reasonable notice to
examine and copy at the expense of the Company, the books and records of the
Company.

Section 11.3 Notices of Default or Litigation.

In addition to the foregoing, any Member receiving any of the following notices
or information (a “Receiving Member”) Managing Member shall promptly provide the
other Member; provided, however, that Manager Member is not required to provide
any such information which Non-Managing Member is already aware of in its
capacity as JEA Manager.

(a) written notice of any litigation, arbitration, or other proceeding or
governmental investigation (including any survey results or inspection reports
from any governmental authority) pending or, to Receiving Member’s knowledge,
threatened against or relating to the Company, the Operating Company, the
Property or the Receiving Member (other than any litigation, arbitration or
other proceeding concerning any bankruptcy or default by a tenant); provided,
that with respect to any such litigation, arbitration or other proceeding
relating solely to a monetary claim of less than $10,000.00, Receiving Member
shall not be required to provide notice (written or otherwise) of such claim in
accordance with the terms of this clause;

(b) a copy of all notices of default and violations of laws, regulations, codes,
ordinances and the like received by the Company or Receiving Member relating to
(i) the Company, (ii) the Operating Company, (iii) any Member, or (iv) the
Property;

(c) a copy of all notices of default or any other correspondence sent by the
Company to, or received by the Company from, the (i) Manager under the
Management Agreement or the (ii) Senior Lender.

 

28



--------------------------------------------------------------------------------

ARTICLE XII.

RIGHTS AND OBLIGATIONS OF MANAGING MEMBER

Section 12.1 Rights and Obligations of Managing Member.

The Managing Member shall have full, exclusive, and complete discretion, power,
and authority, subject in all cases to the other provisions of this Agreement
and the requirements of applicable law, to manage, control, administer, and
operate the business and affairs of the Company for the purposes herein stated,
and shall have the power to perform, or cause to be performed, among others, all
of the following:

(a) operate, maintain and manage the Company Property in a manner necessary and
appropriate for the accomplishment of the purposes of the Company;

(b) cause the Operating Company to enter into any necessary and appropriate
agreements and contracts deemed necessary and appropriate in connection with the
management, maintenance and operation of the Property;

(c) as a fiduciary for the Company, hold and distribute funds to the Members by
way of cash, income and return of capital, or otherwise, in accordance with the
provisions of this Agreement;

(d) contract on behalf of the Company and/or the Operating Company for the
engagement of independent contractors and supervise such contractors in
connection with the rendering of services to the Company and/or the Operating
Company;

(e) obtain insurance policies for that the Property and potential liabilities
and risks of the Company in appropriate amounts (subject to availability at
commercially reasonable rates);

(f) prepare and adopt the annual budgets for the Company and the Operating
Companies;

(g) The Members stipulate and agree that Managing Member has used reasonable
commercial efforts to perform its obligations under this Section 12.1 with
respect to the management and operation of the Company if and to the extent and
during the applicable time periods that such management and operational matters
are within the purview of the obligations of a JEA Manager pursuant to an
applicable JEA Management Agreement.

[Signature Pages Follow]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement,
as of the date first set forth above.

 

SENTIO LEAH BAY TRS, LLC, a Delaware limited liability company By:   Sentio
Healthcare Properties, Inc., a   Maryland corporation, its Manager   By:  

 

    John Mark Ramsey, CEO

[SIGNATURE OF ERWIN FAMILY PROPERTIES I, L.L.C. ON THE FOLLOWING PAGE]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement,
as of the date first set forth above.

 

ERWIN FAMILY PROPERTIES I, L.L.C., a Washington limited liability company By:  

 

                                   , Manager

[JOINDER BY MEMBERS OF OWNER PORTFOLIO ON THE FOLLOWING PAGE]

 

31



--------------------------------------------------------------------------------

JOINDER

BY MEMBERS IN

SENTIO LEAH BAY PORTFOLIO, LLC,

a Delaware limited liability company

The undersigned being the sole members in Sentio Leah Bay Portfolio, LLC, a
Delaware limited liability company, do hereby join in the execution of this
Agreement to confirm their agreement that (i) as to Sentio Leah Bay, LLC, the
entire Membership Interest of Managing Member in the Company shall be included
with the entire membership interest of Sentio Leah Bay, LLC in Owner Portfolio,
and (ii) as to Erwin Family Properties I, LLC, the entire Membership Interest of
Non-Managing Member in the Company shall be included with the entire membership
interest of Erwin Family Properties I, LLC, in Owner Portfolio, as to each of
subclauses (i) and (ii), both under the under the provisions of Article 7 of
this Agreement.

 

SENTIO LEAH BAY, LLC, a Delaware limited liability company By:   Sentio
Healthcare Properties, Inc., a   Maryland corporation, its Manager   By:  

 

    John Mark Ramsey, CEO

[SIGNATURE PAGE OF ERWIN FAMILY PROPERTIES I, L.L.C. OF JOINDER BY MEMBERS OF
OWNER PORTFOLIO ON THE FOLLOWING PAGE]

 

32



--------------------------------------------------------------------------------

ERWIN FAMILY PROPERTIES I, L.L.C. a Washington limited liability company By:  

 

                              , Manager

 

33



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in control of, is Controlled by or is under common Control with
such Person or of an Affiliate of such Person.

“Agreement” shall mean this limited liability company agreement, as amended,
modified or supplemented from time to time in accordance with its terms together
with the Exhibits attached hereto.

“Anti-Money Laundering Laws” shall have the meaning set forth in
Section 10.15(c).

“Assumption and Release Agreements” shall mean those certain assumption and
release agreements between Senior Lender and Landlords.

“Available Cash from Operations” shall mean all cash funds of the Company on
hand from time to time after reduction for (a) all Company Costs and Expenses
that are due and payable as of such date, (b) the Threshold Working Capital
Amount and (c) the Capital Expenditure Threshold.

“Bankruptcy” shall mean, with respect to any Person, if such Person: (a) makes
an assignment for the benefit of creditors; (b) files a voluntary petition in
bankruptcy, (c) is adjudged a bankrupt or insolvent, or has entered against it
an order for relief, in any bankruptcy or insolvency proceedings; (d) files a
petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation; (e) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against it in any
proceeding of this nature; (vi) seeks, consents to or acquiesces in the
appointment of a trustee, receiver or liquidator of the Person or of all or any
substantial part of its properties; or (f) if one hundred twenty (120) days
after the commencement of any proceeding against the Person seeking
reorganization, arrangement, composition, readjustment, liquidation or similar
relief under any statute, law or regulation, if the proceeding has not been
dismissed, or if within 90 days after the appointment without such Person’s
consent or acquiescence of a trustee, receiver or liquidator of such Person or
of all or any substantial part of its properties, the appointment is not vacated
or stayed, or within 90 days after the expiration of any such stay, the
appointment is not vacated. The foregoing definition of “Bankruptcy” is intended
to replace and shall supersede and replace the definition of “Bankruptcy” set
forth in Sections 18-101(1) and 18-304 of the Delaware Act.

“Bona Fide Offer” means a written offer by a Qualified Purchaser to buy the
entire Membership Interest of a Member accompanied by a cash deposit of a sum
not less than five percent (5%) of the total proposed purchase price.

“Business Day” shall mean Monday through Friday of each week, except that a
legal holiday recognized as such by the United States shall not be regarded as a
Business Day.

“Call Option” shall have the meaning set forth in Section 7.8.

 

A-1



--------------------------------------------------------------------------------

“Capital Account” shall mean, with respect to each Member, the account
established and maintained for the Member on the books of the Company in
compliance with Treasury Regulation §§1.704-1(b)(2)(iv) and 1.704-2, as amended.
This definition shall be interpreted and applied in a manner consistent with
such Treasury Regulations. Subject to the preceding sentence, each Member’s
Capital Account will initially equal the amount of cash and fair market value of
property contributed (as of the date of such contribution, net of liabilities
that the Company is considered to assume or take subject to under Code
Section 752) by such Member to the Company and throughout the term of the
Company will be (a) increased by the amount of (1) income and gains allocated to
such Member and (2) the amount of any cash and the fair market value of any
property subsequently contributed by such Member to the Company (as of the date
of such contribution, net of liabilities that the Company is considered to
assume or take subject to under Code Section 752), and (b) decreased by the
amount of (1) losses and deductions allocated to such Member and (2) the amount
of distributions of cash and the fair market value of distributions of property
(as of the date of such distribution, net of liabilities that the Member is
considered to assume or take subject to under Code Section 752) distributed to
such Member.

“Capital Contributions” shall mean the capital contributions of the Members
required or permitted under Section 3.1 or 3.2.

“Capital Expenditure” shall mean any expenditure(s) for assets having a useful
life in excess of one (1) year.

“Code” means the Internal Revenue Code of 1986, as amended from time to time (or
any succeeding law).

“Commissioner” means the Commissioner of the Internal Revenue Service of the
United States of America.

“Company” shall mean Sentio Leah Bay TRS Portfolio, LLC, a Delaware limited
liability company.

“Company Costs and Expenses” shall mean all of the permitted expenditures of any
kind made or to be made with respect to the direct or indirect operations of the
Company and/or the Landlord, including, without limitation, all required debt
service payments, all amounts payable pursuant to any management, leasing or
other agreement relating to the Property, costs of improvements to be made with
respect to the Property, ad valorem taxes, federal, state and local taxes,
assessment and school fees, insurance premiums, repair and maintenance costs,
engineering fees, advertising and other marketing expenses, professional fees,
utilities costs, overhead, costs, general and administrative costs of each of
the Operating Companies and the Company and all other types of permitted costs,
expenses, charges, liabilities and obligations of the Company and/or the
Landlord, as limited herein.

“Company Minimum Gain” has the same meaning as “partnership minimum gain” set
forth in Regulations Sections 1.704-2(b)(2) and 1.704-2(d).

“Company Property” shall mean the Property and all other property of whatever
kind or nature owned by the Company from time to time.

 

A-2



--------------------------------------------------------------------------------

“Contributing Member” shall have the meaning set forth in Section 3.2(b).

“Control” when used with respect to any specified Person, as such or in any
related meaning, shall mean the power to direct or cause the direction of the
management and policies of such Person, directly or indirectly, whether through
ownership of voting securities, membership or partnership interests, by contract
or otherwise.

“Corporate Change of Control” means, with respect to a Member, (i) any
transaction or series of related transactions (including without limitation any
merger or consolidation) as a result of which the person(s) or entity(ies) that
directly or indirectly through one or more intermediaries has a majority of the
membership, ownership or control rights in the Member immediately prior to such
transaction ceases to have a majority of the membership, ownership or control
rights in the Member immediately subsequent to such transaction; (ii) any
reorganization or restructuring of a Member involving fifty percent (50%) or
more of the ownership or membership interests in the Member; (iii) any sale of
all or substantially all of the assets of the Member; (iv) any redemption or
sale of fifty percent (50%) or more of the ownership interests in the Member,
including the issuance of warrants, options or other rights to acquire such
interests; (v) issuance of ownership interests in the Member or any convertible
debt security or debt security issued together with warrants or options, or any
sale, conveyance or other disposition of any other form of securities in the
other Member that, in combination, when issued or exercised would affect the
ownership of fifty percent (50%) or more of the ownership interests in the
Member; or (vi) any of the transactions described in subsection (ii)-(v) above
with respect to any entity that owns or controls more than fifty-one percent
(51%) of the membership, ownership or control interests in the Member, without
the prior written consent of the other Member. For purposes hereof, “control”
(or other similar variations thereof) means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Member, whether through membership, ownership of voting
securities, by contract or otherwise.

“Counsel” shall have the meaning set forth in Section 10.8.

“Delaware Act” shall have the meaning set forth in the Explanatory Statement.

“Effective Date” shall have the meaning set forth in the Preamble.

“Embargoes Person” shall have the meaning set forth in Section 10.14.

“Financial Institution” shall have the meaning set forth in Section 10.15(a).

“Fiscal Year” shall mean the 12-month period ending December 31 of each year;
the first Fiscal Year shall begin on the date of this Agreement and the last
Fiscal Year shall be the period beginning on January 1 of the calendar year in
which the final liquidation and termination of the Company is completed and
ending on the date such final liquidation and termination is completed. To the
extent any computation or other provision hereof provides for action to be taken
on a Fiscal Year basis, an appropriate proration or other adjustment shall be
made in respect of the initial and final Fiscal Years to reflect that such
periods are less than full calendar year periods.

“Formation Date” shall have the meaning set forth in Section 1.1.

 

A-3



--------------------------------------------------------------------------------

“Indemnitee” shall have the meaning set forth in Section 6.6(a).

“Interests” shall mean the interests of the Company in and to the Operating
Company.

“Investment Opportunity” shall have the meaning set forth in Section 6.7.

“JEA Principal” shall mean Gerald Erwin or Cody Erwin, as the context may
require.

“Landlord” shall mean Amber Glen Landlord, LLC, Mill Creek Landlord, LLC, Sugar
Creek Landlord, LLC and Hudson Creek Landlord, LLC, each a Delaware limited
liability company and the one hundred percent (100%) fee owner of the Urbana
Property, Springfield Property, Normal Property and Bryan Property,
respectively, as the context may require.

“Leases” shall mean those certain Lease Agreements dated as of even date
herewith between each Landlord and each Operating Company with respect to the
Properties, as all of the same may be modified, amended, restated or
consolidated from time to time.

“Lien” shall mean any mortgage, deed of trust, pledge, lien, encumbrance, charge
or security interest, other than liens for taxes not yet due and payable or for
taxes that the taxpayer is contesting in good faith through appropriate
proceedings.

“Liquidating Trustee” shall have the meaning set forth in Section 9.2(a).

“Losses” shall mean the dollar amounts of all costs, claims, suits, actions,
losses, liabilities, obligations, reasonable fees and expenses of any kind or
nature, including costs and expenses of accountants, attorneys and other
professionals, judgments, fines, penalties, settlements and all other costs and
expenses of any nature or type actually paid or incurred by a specified Person;
provided, however, that Losses shall not include lost profits or consequential
or punitive damages.

“Major Decision Notice” shall have the meaning set forth in Section 5.1(c).

“Major Decision(s)” shall have the meaning set forth in Section 5.1(b).

“Management Agreement” shall have the meaning set forth in Section 5.2.

“Managing Member Related Persons” shall have the meaning set forth in
Section 6.5.

“Matter” shall have the meaning set forth in Section 10.8.

“Member(s)” shall mean Managing Member and Non-Managing Member and their
permitted successors and assigns in its or their capacities as Members in the
Company.

“Member Loan” shall have the meaning set forth in Section 3.2(b).

“Membership Interest” shall mean the interest of a Member in the Company,
including, without limitation, such Member’s right (a) to allocations of items
of income, gain, loss, deduction, and credit of the Company as set forth in
Exhibit B hereto; (b) to a distributive share of the assets of the Company as
set forth in Articles 4 and 9; and (c) to participate in the management and
operation of the Company in accordance with this Agreement.

 

A-4



--------------------------------------------------------------------------------

“Membership Percentage” shall mean, for Non-Managing Member, 20% and for
Managing Member, 80%.

“Net Capital Transaction Proceeds” shall mean the proceeds from (a) any
financing or refinancing of the Property or any part thereof and (b) any sale,
disposition, taking or loss of any direct or indirect interest in the Property
or any part thereof, or all of the Membership Interests (but not part thereof)
or any other interest therein, less payment of all costs and other expenses
related thereto, any amounts expended to repair or replace any part of the
Property taken or destroyed, all Company Costs and Expenses and all other
obligations of the Company and/or the Landlord then due. Without limiting the
generality of the foregoing, proceeds shall include but not be limited to the
proceeds from any eminent domain proceeding or conveyance in lieu thereof or
from title insurance or casualty insurance, other than rental income insurance.

“Net Income” and “Net Losses” mean the income or losses of the Company as
determined in accordance with the method of accounting followed by the Company
for federal income tax purposes, including for all purposes: (1) any income
exempt from tax; (2) any expenditures of the Company which are described in Code
Section 705(a)(2)(B) or are treated as Code Section 705(a)(2)(B) expenditures
under Treasury Regulation § 1.704-1(b)(2)(iv)(i); and (3) any adjustments to the
book value of any Company asset pursuant to the Treasury Regulations; provided,
however, if any property is carried on the books of the Company at a value that
differs from that property’s adjusted basis for tax purposes, then any gain,
loss, depreciation and amortization with respect to such property shall be
computed with reference to the book value of such property, consistently with
the requirement of Treasury Regulation § 1.704-1(b)(2)(iv)(g).

“Non-Compete Period” shall have the meaning set forth in Section 6.5(b).

“Non-Contributing Member” shall have the meaning set forth in Section 3.2(b).

“Non-Recourse Carveout Guarantees” shall refer to the guarantees referred to in
the Assumption and Release Agreements.

“OFAC” shall have the meaning set forth in Section 10.15(a).

“Operating Company” shall mean Amber Glen TRS, LLC, Mill Creek TRS, LLC, Sugar
Creek TRS, LLC and Hudson Creek TRS, LLC, each a Delaware limited liability
company and the tenant under the respective Lease of the Urbana Property,
Springfield Property, Normal Property and Bryan Property, respectively, as the
context may require.

“Operating Company Available Cash” shall mean all cash funds of each of the
Operating Companies on hand from time to time after: (a) payment of all Company
Costs and Expenses (relating to the Operating Company) that are due and payable
as of such date; and (b) provision for the payment of all Company Costs and
Expenses that the Operating Company is obligated to pay within ninety (90) days
of such date, but in all instances, the Operating Companies shall not make any
distributions which would cause the amount of working capital for the applicable
Operating Company to be less than the Threshold Working Capital Amount for such
entity.

 

A-5



--------------------------------------------------------------------------------

“Option Price” shall have the meaning set forth in Section 7.8.

“Owner Portfolio” shall mean Sentio Leah Bay Portfolio, LLC, a Delaware limited
liability company and the owner of a one hundred percent (100%) membership
interest in the Landlords.

“Owner Portfolio Agreement” shall mean shall mean the limited liability company
agreement of Owner Portfolio, as amended, modified or supplemented from time to
time in accordance with its terms together with the Exhibits attached hereto.

“Patriot Act” shall have the meaning set forth in Section 10.15(c)

“Person” shall mean an individual, corporation, partnership, limited liability
company, trust, estate, unincorporated organization, association or other
legally recognized entity.

“Permitted Managing Member Transferee” shall have the meaning set forth in
Section 7.2(a).

“Permitted Non-Managing Member Transferee” shall have the meaning set forth in
Section 7.2(b).

“Property” shall mean that certain land and improvements communities known as
the “Urbana Property”, the “Springfield Property”, the “Normal Property”, and
the “Bryan Property”, as the context may require.

“Purchaser Party” shall have the meaning set forth in Section 10.15(a).

“Qualified Purchaser” shall have the meaning set forth in Section 7.3(a) hereof.

“Recourse Liabilities” means any obligation, guaranty or indemnity by a Member
under any loan to the Company or any Landlord.

“Related Party” and “Related Parties” shall have the meaning set forth in
Section 10.13(a)(iii).

“Remaining Member” shall have the meaning set forth in Section 7.3(a).

“Right of First Refusal” shall have the meaning set forth in Section 7.3(a)
hereof.

“ROFO” shall have the meaning set forth in Section 6.7 hereof.

“ROFR Closing” shall have the meaning set forth in Section 7.3(c).

“ROFR Closing Date” shall have the meaning set forth in Section 7.3(c).

“Selling Member” shall have the meaning set forth in Section 7.3(a) hereof.

“Senior Lender” shall mean Fannie Mae as assignee of Red Mortgage Capital, Inc.

“Senior Loans” shall mean those certain loans from Senior Lender to Landlords as
referred to in the Assumption and Release Agreements.

 

A-6



--------------------------------------------------------------------------------

“Senior Loan Documents” shall mean those documents described in Exhibit B of the
Assumption and Release Agreements, the Subordination, Assignment and Security
Agreements and any other agreements, documents or certificates executed by the
Landlords or other Persons in connection the foregoing, as all of the same are
modified substantially in accordance with the provisions of the Senior Loan
Terms, and as all of the same may be further modified, amended, restated or
consolidated with the written consent of the Members from time to time.

“Sentio Principal” shall mean Sentio Healthcare Properties, Inc., a Maryland
corporation

“Settlement Notice” shall have the meaning set forth in Section 6.6(d) hereof.

“Specially Designated Nationals and Blocked Persons” shall have the meaning set
forth in Section 10.15(a).

“Subordination, Assignment and Security Agreements” shall mean those certain
subordination, assignment and security agreements between the Operating
Companies, Senior Lender, JEA Manager and Landlords.

“Term” shall have the meaning set forth in Section 1.3.

“Senior Loan Terms” shall have the meaning set forth in Section 3.4.

“Third Party” shall mean any Person that is not a Member or an Affiliate of a
Member.

“Threshold Working Capital Amount” shall mean, at the time any distribution is
contemplated (but not less often than quarterly), without duplication of any
required minimum working capital requirements as set forth in the Owner
Portfolio Agreement, the aggregate amount of Thirty Thousand Dollars ($30,000)
for each Operating Company.

“Transfer” and related usages of that term shall mean any sale, transfer,
assignment, pledge, hypothecation or other disposal of all or any part of a
Membership Interest (including economic interests) or any direct or indirect
ownership interest in a Member in any manner, whether directly or indirectly by
Transfer of all or a portion of any type of equity, profits, distribution or
other ownership interest, and shall include the ability to approve or have any
right to vote on, consent to or veto any decision or matter set forth in this
Agreement and a right to receive any share or portion of payments of dividends,
distributions or profits.

“Treasury Regulations” or “Regulations” shall mean the regulations promulgated
under the Code, as such regulations are in effect from time to time.

“Unreturned Capital Contribution” shall mean, as calculated and determined with
respect to each Member, the initial capital contribution of such Member,
increased by additional Capital Contributions and only reduced by any
distributions of capital pursuant to Sections 4.2(e) and (f) hereof. As of the
date hereof, the amount of the Unreturned Capital Contribution of Managing
Member is $800.00 and the amount of the Unreturned Capital Contribution of
Non-Managing Member is $200.00.

“U.S. Person” shall have the meaning set forth in Section 10.15(a).

 

A-7



--------------------------------------------------------------------------------

EXHIBIT B

CERTAIN TAX AND ACCOUNTING MATTERS

ARTICLE I

ALLOCATION OF INCOME AND LOSSES

Section 1.1 Capital Account. Capital Account shall have the meaning set forth in
Exhibit A to this Agreement.

Section 1.2 Capital Account Adjustments for Revaluations. Whenever the Company
would be permitted to adjust the Capital Accounts of the Members pursuant to
Treasury Regulation §1.704-1(b)(2)(iv)(f) to reflect revaluations of Company
Property, the Company may so adjust the Capital Accounts of the Members. In the
event that the Capital Accounts of the Members are adjusted pursuant to Treasury
Regulation §1.704-1(b)(2)(iv)(f) to reflect revaluations of Company Property
(a) the Capital Accounts of the Members shall be adjusted in accordance with
Treasury Regulation §1.704-1(b)(2)(iv)(g) for allocations of depreciation,
depletion, amortization and gain or loss, as computed for book purposes, with
respect to such property, (b) the Members’ distributive shares of depreciation,
depletion, amortization and gain or loss, as computed for tax purposes, with
respect to such property shall be determined so as to take account of the
variation between the adjusted tax basis and book value of such property in
accordance with Code Section 704(c), and (c) the amount of upward and/or
downward adjustments to the book value of any Company Property shall be treated
as income, gain, deduction and/or loss for purposes of applying the allocation
provisions of this Exhibit. Consistent with the requirements of Code
Section 704(c) and the preceding sentence, the Company hereby adopts and shall
use the “traditional allocation method” pursuant to Regulation
Section 1.704-(3)(b) with no “curative allocations” to offset the effects of the
“ceiling rule.” In the event that Code Section 704(c) applies to any Company
Property, the Capital Accounts of the Members shall be adjusted in accordance
with Treasury Regulation §1.704-1(b)(2)(iv)(g) for allocations of depreciation,
depletion, amortization and gain and loss, as computed for book purposes, with
respect to such Company Property.

Section 1.3 Allocations of Net Income and Net Losses.

(a) Allocation of Net Income. After giving effect to Section 1.5 of this
Exhibit, for any Fiscal Year, the items of income, expense, gain and loss of the
Company comprising Net Income shall be allocated as follows:

(1) First, to the Members who have previously been allocated Net Losses pursuant
to Section 1.5(f)(3) of this Exhibit in the reverse order (as to the periods in
which such Net Losses were allocated) and in the same ratio of such Net Losses
so allocated, until the aggregate Net Income allocated to each such Member
pursuant to this Section 1.3(a)(1) is equal to the aggregate Net Losses
allocated to that Member pursuant to said Section 1.5(f)(3);

 

B-1



--------------------------------------------------------------------------------

(2) Second, to the Members who have previously been allocated Net Losses
pursuant to Section 1.5(f)(2) of this Exhibit in the reverse order (as to the
periods in which such Net Losses were allocated) and in the same ratio of such
Net Losses so allocated, until the aggregate Net Income allocated to each such
Member pursuant to this Section 1.3(a)(2) is equal to the aggregate Net Losses
allocated to that Member pursuant to said Section 1.5(f)(2);

(3) Third, to the Members who have previously been allocated Net Losses pursuant
to Section 1.3(b)(5) of this Exhibit in the reverse order (as to the periods in
which such Net Losses were allocated) and in the same ratio of Net Losses so
allocated, until the aggregate Net Income allocated to each such Member pursuant
to this Section 1.3(a)(3) is equal to the aggregate Net Losses allocated to that
Member pursuant to said Section 1.3(b)(5);

(4) Fourth, to the Managing Member until the aggregate Net Income allocated to
the Managing Member pursuant to this Section 1.3(a)(4) equals the (i) sum of
(A) the amount of distributions for the current and all prior Fiscal Years to
the Managing Member pursuant to Section 4.1(c), (B) the additional amount that
currently would be required to be distributed to the Managing Member pursuant to
Section 4.1(c) of the Agreement to provide the Managing Member with the Managing
Member Preferred Return and (C) the aggregate amount of Net Losses allocated to
the Managing Member pursuant to Section 1.3(b)(4) of this Exhibit;

(5) Fifth, to the Non-Managing Member until the aggregate Net Income allocated
to the Non-Managing Member pursuant to this Section 1.3(a)(5) equals the (i) sum
of (A) the amount of distributions for the current and all prior Fiscal Years to
the Non-Managing Member pursuant to Section 4.1(d), (B) the additional amount
that currently would be required to be distributed to the Non-Managing Member
pursuant to Section 4.1(d) of the Agreement to provide the Non-Managing Member
with the Non-Managing Member Preferred Return and (C) the aggregate amount of
Net Losses allocated to the Non-Managing Member pursuant to Section 1.3(b)(3) of
this Exhibit;

(6) Sixth, to the Members, in accordance with their respective Membership
Percentages until the aggregate Net Income allocated to each Member pursuant to
this Section 1.3(a)(6) equals (A) the amount of distributions for the current
and all prior Fiscal Years to said Member pursuant to Section 4.1(e), (B) the
additional amount that currently would be required to be distributed to said
Member pursuant to Section 4.1(e) of the Agreement to provide the Members with a
twelve percent (12%) cumulative, non-compounding annual return upon and in
respect to the amount of their respective Unreturned Capital Contribution and
(C) the aggregate amount of Net Losses allocated to said Member pursuant to
Sections 1.3(b)(2) of this Exhibit;

(7) Thereafter, (i) thirty-five percent (35%) to Non-Managing Member, and
(ii) sixty-five percent (65%) to Managing Member;

(b) Allocation of Net Losses. After giving effect to Section 1.5 of this
Exhibit, for any Fiscal Year, the items of income, expense, gain and loss of the
Company comprising Net Losses shall be allocated as follows:

(1) First, (i) thirty-five percent (35%) to the Non-Managing Member, and
(ii) sixty-five percent (65%) to Managing Member, until the aggregate amount of
Net Losses allocated pursuant to this Section 1.3(b)(1) equals the aggregate
amount Net Income allocated pursuant to Section 1.3(a)(7) of this Exhibit;

 

B-2



--------------------------------------------------------------------------------

(2) Second, to the Members, pro rata in accordance with their respective
Membership Percentages until the aggregate amount of Net Losses allocated
pursuant to this Section 1.3(b)(2) equals the aggregate amount Net Income
allocated pursuant to Section 1.3(a)(6) of this Exhibit; and

(3) Third, to the Non-Managing Member until the aggregate amount of Net Losses
allocated to the Non-Managing Member pursuant to this Section 1.3(b)(3) equals
the aggregate amount Net Income allocated pursuant to Section 1.3(a)(5) of this
Exhibit;

(4) Fourth, to the Managing Member until the aggregate amount of Net Losses
allocated to the Managing Member pursuant to this Section 1.3(b)(4) equals the
aggregate amount Net Income allocated pursuant to Section 1.3(a)(4) of this
Exhibit;

(5) Thereafter, to the Members, pro rata in accordance with their respective
Membership Percentages.

(c) Interest paid or accrued in connection with Member Loans shall be deducted
in accordance with the appropriate U.S. income tax rules and shall be deducted
as a deductible partnership expense for purposes of calculating taxable income,
taxable loss, Net Profits and Net Losses.

Section 1.4 Allocations of Net Capital Gain and Net Capital Loss.

(a) Allocation of Net Capital Gain. After giving effect to Section 1.5 and
Section 1.3 of this Exhibit, for any Fiscal Year, the items of income, expense,
gain and loss of the Company comprising Net Capital Gain shall be allocated as
follows:

(1) First, to the Members who have previously been allocated Net Losses or Net
Capital Loss pursuant to Section 1.5(f)(3) of this Exhibit in the reverse order
and in the same ratio of such Losses so allocated, until the aggregate Net
Capital Gain and Net Income allocated to each such Member pursuant to this
Section 1.4(a)(1) and Section 1.3(a)(1) is equal to the aggregate Net Losses and
Net Capital Loss allocated to that Member pursuant to said Section 1.5(f)(3);

(2) Second, to the Members who have previously been allocated Net Losses or Net
Capital Loss pursuant to Section 1.5(f)(2) of this Exhibit in the reverse order
and in the same ratio of such Losses so allocated, until the aggregate Net
Capital Gain and Net Income allocated to each such Member pursuant to this
Section 1.4(a)(2) and Section 1.3(a)(2) is equal to the aggregate Net Losses and
Net Capital Loss allocated to that Member pursuant to said Section 1.5(f)(2);

(3) Third, to the Managing Member until the aggregate Net Capital Gain allocated
to the Managing Member pursuant to this Section 1.4(a)(3) causes the Adjusted
Capital Account of the Managing Member to equal the amount, which, if
distributed pursuant to Section 4.2(c) of the Agreement on the date on which
such allocation is being made, would cause the

 

B-3



--------------------------------------------------------------------------------

Managing Member to receive a ten percent (10%) cumulative, non-compounding
annual return upon and in respect to the amount of the Unreturned Capital
Contribution of Managing Member taking into account the aggregate amount
distributed to the Managing Member pursuant to Sections 4.1 and 4.2(c) of the
Agreement from the inception of the Company through the date on which the
allocation under this Section 1.4(a)(3) is being made;

(4) Fourth, to the Non-Managing Member until the aggregate Net Capital Gain
allocated to the Non-Managing Member pursuant to this Section 1.4(a)(4) causes
the Adjusted Capital Account of the Non-Managing Member to equal the amount,
which, if distributed pursuant to Section 4.2(d) of the Agreement on the date on
which such allocation is being made, would cause the Managing Member to receive
a ten percent (10%) cumulative, non-compounding annual return upon and in
respect to the amount of the Unreturned Capital Contribution of Non-Managing
Member taking into account the aggregate amount distributed to the Non-Managing
Member pursuant to Sections 4.1 and 4.2(d) of the Agreement from the inception
of the Company through the date on which the allocation under this
Section 1.4(a)(4) is being made;

(5) Fifth, to the Managing Member until the aggregate Net Capital Gain allocated
to the Managing Member pursuant to this Section 1.4(a)(5) causes the Adjusted
Capital Account of the Managing Member to equal the amount, which, if
distributed pursuant to Section 4.2(e) of the Agreement on the date on which
such allocation is being made, would cause the Managing Member to receive an
amount equal to its Unreturned Capital Contribution balance;

(6) Sixth, to the Non-Managing Member until the aggregate Net Capital Gain
allocated to the Non-Managing Member pursuant to this Section 1.4(a)(6) causes
the Adjusted Capital Account of the Non-Managing Member to equal the amount,
which, if distributed pursuant to Section 4.2(f) of the Agreement on the date on
which such allocation is being made, would cause the Managing Member to receive
an amount equal to its Unreturned Capital Contribution balance;

(7) Seventh, to the Members, in accordance with their respective Membership
Percentages until the aggregate Net Capital Gain allocated to the Members
pursuant to this Section 1.4(a)(7) causes the Adjusted Capital Account of each
Member to equal the amount, which, if distributed pursuant to Section 4.2(g) of
the Agreement on the date on which such allocation is being made, would cause
said Member to achieve a twelve percent (12%) cumulative, non-compounding annual
return upon and in respect to the amount of their respective Unreturned Capital
Contribution taking into account the aggregate amount distributed to said Member
pursuant to Sections 4.1 and 4.2(g) of the Agreement from the inception of the
Company through the date on which the allocation under this Section 1.4(a)(7) is
being made; and

(8) Eighth, (i) thirty-five percent (35%) to Non-Managing Member, and
(ii) sixty-five percent (65%) to Managing Member.

 

B-4



--------------------------------------------------------------------------------

(b) Allocation of Net Capital Loss. After giving effect to Section 1.5 and
Section 1.3 of this Exhibit, for any Fiscal Year, the items of income, expense,
gain and loss of the Company comprising Net Capital Loss shall be allocated as
follows:

(1) First, (i) thirty-five percent (35%) to Non-Managing Member, and
(ii) sixty-five percent (65%) to Managing Member, in an amount equal to the
excess, if any, of (i) the cumulative Net Capital Gain allocated pursuant to
Section 1.4(a)(8) of this Exhibit B for all prior Fiscal Years over (ii) the
cumulative Net Capital Loss allocated pursuant to this Section 1.4(b)(1) for all
prior Fiscal Years;

(2) Second, to the Members, pro rata in accordance with their respective
Membership Percentages in an amount equal to the excess, if any, of (i) the
cumulative Net Capital Gain allocated pursuant to Section 1.4(a)(7) of this
Exhibit B for all prior Fiscal Years over (ii) the cumulative Net Capital Loss
allocated pursuant to this Section 1.4(b)(2) for all prior Fiscal Years;

(3) Third, to the Non-Managing Member until the aggregate Net Capital Loss
allocated to the Non-Managing Member pursuant to this Section 1.4(b)(3) causes
the Adjusted Capital Account of the Non-Managing Member to equal the amount,
which, if distributed pursuant to Section 4.2(d) of the Agreement on the date on
which such allocation is being made, would cause the Non-Managing Member to
receive an amount equal to its Unreturned Capital Contribution balance;

(4) Fourth, to the Managing Member until the aggregate Net Capital Loss
allocated to the Managing Member pursuant to this Section 1.4(b)(4) causes the
Adjusted Capital Account of the Managing Member to equal the amount, which, if
distributed pursuant to Section 4.2(c) of the Agreement on the date on which
such allocation is being made, would cause the Managing Member to receive an
amount equal to its Unreturned Capital Contribution balance;

(5) Fifth, to the Non-Managing Member until the aggregate Net Capital Loss
allocated to the Non-Managing Member pursuant to this Section 1.4(b)(5) causes
the Adjusted Capital Account of the Non-Managing Member to equal zero; and

(6) Sixth, to the Managing Member until the aggregate Net Capital Loss allocated
to the Managing Member pursuant to this Section 1.4(b)(6) causes the Adjusted
Capital Account of the Managing Member to equal zero.

Section 1.5 Other Allocation Provisions.

(a) Minimum Gain Chargeback. Except as otherwise provided in Treasury
Regulations 1.704-2(f), notwithstanding anything to the contrary in this
Exhibit, if there is a net decrease in “partnership minimum gain” (within the
meaning of Treasury Regulation § 1.704-2(d)) for a Fiscal Year, then there shall
be allocated to each Member items of income and gain for such Fiscal Year equal
to such Member’s share of the net decrease in partnership minimum gain (within
the meaning of Treasury Regulation § 1.704-2(f), provided, that if the Company
has any discretion as to an exception set forth in Treasury Regulation §
1.704-2(f)(5), the Managing Member may exercise such discretion on behalf of the
Company). In the event that the application of the minimum gain chargeback
requirement would cause a distortion in the economic arrangement among the
Members, the Managing Member may request that the Commissioner waive the minimum
gain chargeback requirement pursuant to Treasury Regulation § 1.704-2(f)(4). Any
Member’s share of Company Minimum Gain shall be

 

B-5



--------------------------------------------------------------------------------

determined in accordance with Treasury Regulation §1.704-2(g)(1). The foregoing
is intended to be a “minimum gain chargeback” provision as described in Treasury
Regulation § 1.704-2(f) and shall be interpreted and applied in all respects in
accordance with that Treasury Regulation.

(b) Member Minimum Gain Chargeback. If during a Fiscal Year there is a net
decrease in partner nonrecourse debt minimum gain (as determined in accordance
with Treasury Regulation § 1.704-2(i)(3)), then, in addition to the amounts, if
any, allocated pursuant to the preceding paragraph, any Member with a share of
that partner nonrecourse debt minimum gain (determined in accordance with
Treasury Regulation §1.704-2(i)(5)) as of the beginning of the Fiscal Year
shall, subject to the exceptions in Treasury Regulation §1.704-2(i)(4)
(including the exceptions analogous to those in Treasury Regulation
§1.704-2(f)(2), (3), (4) and (5), provided, that if the Company has any
discretion as to the exception set forth in Treasury Regulation §1.704-2(f)(5)
as made applicable by Treasury Regulation §1.704-2(i)(4), the Managing Member
may exercise such discretion on behalf of the Company), be allocated items of
income and gain for the year (and, if necessary, for succeeding years) equal to
that Member’s share of the net decrease in the partner nonrecourse debt minimum
gain. In the event that the application of the partner nonrecourse debt minimum
gain chargeback requirement would cause a distortion in the economic arrangement
among the Members, the Managing Member may request that the Commissioner waive
the minimum gain chargeback requirement pursuant to Treasury Regulation
§§1.704-2(f)(4) and 1.704-2(i)(4). The foregoing is intended to be the
“chargeback of partner nonrecourse debt minimum gain” required by Treasury
Regulation §1.704-2(i)(4) and shall be interpreted and applied in all respects
in accordance with that Treasury Regulation.

(c) Nonrecourse Deductions. Notwithstanding anything to the contrary in this
Exhibit, nonrecourse deductions shall be allocated to the Members on a pro rata
basis, in proportion to their Membership Percentages. Nonrecourse deductions
shall have the meaning set forth in Treasury Regulation §1.704-2(b)(1).

(d) Qualified Income Offset. If, during any Fiscal Year, a Member unexpectedly
receives an adjustment, allocation or distribution described in Treasury
Regulation § 1.704-1(b)(2)(ii)(d)(4), (5) or (6), which causes or increases a
deficit balance in such Member’s Adjusted Capital Account, there shall be
allocated to such Member items of income and gain (consisting of a pro rata
portion of each item of Company income (including gross income, and gain for
such year), in an amount and manner sufficient to eliminate such deficit as
quickly as possible. The foregoing is intended to be a “qualified income offset”
provision as described in Treasury Regulation § 1.704-1(b)(2)(ii)(d) and shall
be interpreted and applied in all respects in accordance with that Treasury
Regulation. A Member’s “Adjusted Capital Account,” at any time, shall equal the
Member’s Capital Account at such time (i) increased by the sum of (A) the amount
of the Member’s share of partnership minimum gain as defined in Treasury
Regulation §1.704-2(g)(1) and (3), (B) the amount of the Member’s share of
partner nonrecourse debt minimum gain as defined in Treasury Regulation
§1.704-2(i)(5), and (C) any amount of the deficit balance in its Capital Account
the Member is obligated to restore on liquidation of the Company, and
(ii) decreased by reasonably expected adjustments, allocations and distributions
described in Treasury Regulation §§1.704-1(b)(2)(ii)(d)(4), (5) or (6). The
foregoing is intended to comply with the provisions of Treasury Regulation
Sections 1.704-1(b)(2)(ii)(d) and shall be interpreted and applied in all
respects in accordance with that Treasury Regulation.

 

B-6



--------------------------------------------------------------------------------

(e) Member Nonrecourse Deductions. Notwithstanding anything to the contrary in
this Exhibit, to the extent required by Treasury Regulation §1.704-2(i), any
items of income, gain, loss or deduction of the Company that are attributable to
a nonrecourse debt of the Company that constitutes partner nonrecourse debt as
defined in Treasury Regulation §1.704-2(b)(4) shall be allocated in accordance
with the provisions of Treasury Regulation §1.704-2(i). This Section 1.5(e) is
intended to satisfy the requirements of Treasury Regulation §1.704-2(i) and
shall be interpreted and applied in a manner consistent therewith.

(f) Loss Limitation. Notwithstanding anything to the contrary in Section 1.3(b)
of this Exhibit,

(1) The Net Losses allocated pursuant to Section 1.3(b) of this Exhibit to any
Member for any Fiscal Year shall not exceed the maximum amount of Net Losses
that may be allocated to such Member without causing such Member to have a
negative balance in its Adjusted Capital Account at the end of such Fiscal Year.

(2) If some but not all of the Members would have deficits in their Adjusted
Capital Accounts as a consequence of allocations of Net Losses pursuant to
Section 1.3(b) of this Exhibit, the limitations set forth in this
Section 1.5(f)(2) shall be applied by allocating Net Losses pursuant to this
Section 1.5(f)(2) only to those Members who would not have a deficit in their
Adjusted Capital Accounts as a consequence of receiving such an allocation of
Net Losses (the allocation of such Net Losses among those Members to be in
proportion to their aggregate Capital Contributions to the Company).

(3) If no other Member may receive an additional allocation of Net Losses
pursuant to Section 1.5(f)(2) of this Exhibit, such additional Net Losses not
allocated pursuant to said Section 1.5(f)(2) shall be allocated solely to those
Members who bear the economic risks for such additional Net Losses within the
meaning of Section 704(b) of the Code and the Treasury Regulations thereunder.

(g) Reversal of Regulatory Allocations. To the extent that any item of income,
gain, loss or deduction has been specially allocated pursuant to paragraphs (a),
through (e) of this Section 1.5 and such allocation is inconsistent with the way
in which the same amount otherwise would have been allocated under Section 1.3
of this Exhibit, subsequent allocations under said Section 1.3 shall be made, to
the extent possible and without duplication in a manner consistent with the
Treasury Regulations under Code Section 704(b), which negate as rapidly as
possible the effect of all such inconsistent allocations under paragraphs
(a) through (e). This Section 1.5(g) shall be interpreted and applied in such a
manner and to such extent as is reasonably necessary to eliminate, as quickly as
possible, permanent economic distortions that would otherwise occur as a
consequence of the allocations pursuant to paragraphs (a) through (e) of this
Section 1.5, in the absence of this Section 1.5(g).

(h) Members’ Interests in Company Profits for Purposes of Section 752. As
permitted by Regulations Section 1.752-3(a)(3), the Members hereby specify that
solely for purposes of determining their respective shares of excess Nonrecourse
Liabilities of the Company, the Members’ respective shares of Company profits
shall be equal to their then respective relative Membership Percentages. Excess
Nonrecourse Liabilities of the Company

 

B-7



--------------------------------------------------------------------------------

shall first be allocated to the Members up to the amount of built-in gain that
is allocable to the Member on Code Section 704(c) property (as defined by
Regulations Section 1.704-3(a)(3)(ii)) or property for which reverse section
704(c) allocations are applicable (as described by Regulation
Section 1.704-3(a)(6)(i)) where such property is subject to nonrecourse
liabilities to the extent that such built-in gain exceeds the gain described in
Regulations Section 1.752-3(a)(2) with respect to such property.

(i) Distributions of Property. Solely for the purpose of adjusting the Capital
Accounts of the Members, and not for tax purposes, if any property is
distributed in kind to any Member, the difference between its fair market value
(as determined in the reasonable judgment of the Managing Member) and its book
value at the time of distribution shall be treated as gain or loss recognized by
the Company and allocated pursuant to the provisions of Section 1.3 of this
Exhibit.

(j) Transfer of Membership Interest. Except to the extent otherwise required by
the Code and Treasury Regulations, if a Membership Interest or part thereof is
transferred in any Fiscal Year, the items of income, gain, loss, deduction and
credit allocable to such Membership Interest or part thereof, as the case may
be, for such Fiscal Year shall be allocated to the person who held the interest
on the date such items were realized or incurred by the Company as if the books
of the Company had been closed, and the partnership tax year had ended,
immediately after such transfer. At the request of the transferee, the Managing
Member may, in its sole discretion, make the election provided for in Code
Section 754.

(j) Order of Allocations. Any allocations made pursuant to this Exhibit shall be
made in the following order of priority:

(i) Section 1.5(a);

(ii) Section 1.5(b);

(iii) Section 1.5(d);

(iv) Section 1.5(e);

(v) Section 1.5 (c);

(vi) Section 1.5(g); and

(vii) Section 1.3 as modified by Section 1.5(f).

(k) Liquidation of Company. It is intended that, in the event of a liquidation
of the Company as defined in Treasury Regulation §1.704-1(b)(2)(ii)(g),
distributions to be made in connection with such liquidation under Article 4
comply with the requirement of Regulations Section 1.704-1(b)(2)(ii)(b)(2) that
liquidating distributions be made in accordance with positive Capital Accounts.
However, if the balances in the Capital Accounts do not result in such
requirement being satisfied, items of income, gain, loss, deduction and credit
will be reallocated among the Members for the taxable year of the liquidation of
the Company within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g) so as
to cause the balances in the Capital Accounts to be in the amounts necessary so
that, to the extent possible, such result is achieved.

 

B-8



--------------------------------------------------------------------------------

Section 1.6 Allocations for Income Tax Purposes. These provisions shall be
applied as if all distributions and allocations were made at the end of the
Fiscal Year. Where any provision depends on the Capital Account of any Member,
that Capital Account shall be determined after the operation of all preceding
provisions for the year. The income, gains, losses, deductions and credits of
the Company for federal, state and local income tax purposes shall be allocated
in the same manner as the corresponding items entering into the computation of
Net Income and Net Losses were allocated pursuant to Sections 1.3, 1.4 and 1.5
of this Exhibit; provided that solely for federal, local and state income and
franchise tax purposes and not for book or Capital Account purposes, income,
gain, loss and deduction shall be allocated, other than with respect to the tax
basis of property, as follows: in the case of property contributed in kind and
other property to the extent applicable, in accordance with the principles of
Code Sections 704(b) and 704(c) and the Treasury Regulations promulgated under
such Code Sections.

Section 1.7 Distributions of Nonrecourse Liability Proceeds. If during a Fiscal
Year the Company makes a distribution to any Member that is allocable to the
proceeds of any nonrecourse liability of the Company that is allocable to an
increase in Company Minimum Gain pursuant to Treasury Regulation §1.704-2(h),
then the Company shall elect, to the extent permitted by Treasury Regulation
§1.704-2(h)(3), to treat such distribution as a distribution that is not
allocable to an increase in Company Minimum Gain.

ARTICLE II

MISCELLANEOUS MATTERS

Section 2.1 Preparation of Records and Returns; Tax Matters Member. Subject to
the terms of this Section 2.1 and the other provisions of this Agreement,
(i) all federal, state and local income tax returns, and financial and
accounting books and records of the Company shall be prepared under the
direction of the Managing Member in its sole and absolute discretion, (ii) all
tax audits and litigation shall be conducted under the direction of the Managing
Member in its sole and absolute discretion, and (iii) the determination of
whether the Company shall make available elections for accounting or federal,
state or local income tax purposes shall be made by the Managing Member in its
sole and absolute discretion. The Managing Member is hereby designated as the
“tax matters partner” for the Company (as such term is defined in
Section 6231(a)(7) of the Code). The tax matters partner shall promptly notify
Members who do not qualify as “notice partners” within the meaning of Code
Section 6231(a)(8) at the beginning and completion of an administrative
proceeding at the Company level promptly upon such notice being received by the
tax matters partner. Moreover, the tax matters partner shall keep Non-Managing
Member informed as to the status of any audit of the Company’s tax affairs,
including the status of any resulting administrative and judicial proceedings
relating thereto, and Non-Managing Member, if is so requests, may attend any
such proceedings and negotiations related thereto and receive copies of any and
all notices and other communications received by the Company from the taxing
authority in connection with any such audit or other proceeding; provided
further, that the tax matters partner shall obtain the prior written consent of
Non-Managing Member before settling, compromising or otherwise altering the
defense of any tax matter or proceeding before any taxing authority if
Non-Managing Member or any of its direct or indirect beneficial owners would be
materially adversely affected thereby.

 

B-9



--------------------------------------------------------------------------------

Section 2.2 Method of Making Contributions. References to contributions of
property appearing in Article 1 of this Exhibit are included for the purpose of
conforming to the requirements set forth in the Regulations and shall not give
rise to an inference that contributions may be made in a form other than cash
except as set forth in the Operating Agreement or any other written agreement of
the Members.

 

B-10



--------------------------------------------------------------------------------

EXHIBIT C

MANAGEMENT AGREEMENT

 

C